Exhibit 10.1

 

[g129771kg01i001.jpg]

NAMSA



AGENCE OTAN D’ENTRETIEN ET D’APPROVISIONNEMENT
NATO MAINTENANCE AND SUPPLY AGENCY

 

 

CONTRACT N°
LC-CH/4600002272

 

ERICKSON AIR-CRANE INCORPORATED
5550 S.W. MACADAM AVE, STE 200

PORTAND OR 97239
USA

(Please refer to this number in all further correspondence)

 

 

Attn: Mr. Patrick PILOLLA

Validity period

from:

22 May 2012

 

 

to:

21 May 2015

Vendor No: 9R802

 

 

Fax No : 0015416647613

 

OFFER:

DATE

REFERENCE

 

18 Apr 2012

PROPOSAL

 

Table of contents:

 

Contract Terms and Conditions

Scope of Work

NAMSA General Provisions

Termination for Convenience of NAMSA

Questions and Answers - 2nd set

Questions and Answers - 3rd set

Questions and Answers - 4th set

Amendment No. 01 and Q/As - 1st set

List of Services

 

CONTRACTOR

 

NORTH ATLANTIC TREATY ORGANIZATION
NATO Maintenance and Supply Agency (NAMSA)

 

 

 

/s/ Udo Rieder

 

/s/ Karl-Heinz RUDOLF

Udo Rieder, President & CEO

 

Karl-Heinz RUDOLF

SENIOR PROCUREMENT OFFICER

 

 

 

Name, title, signature & date

 

Name, title, signature & date

 

 

 

22 May 2012

 

22 MAY 2012

 

Your firm is encouraged to visit www.natolog.com
NAMSA’s electronic commerce website.

 

22 May 2012

REFERENCE: LC-CH/ 460002272

 

 

NATO UNCLASSIFIED

 

 

NAMSA

L-8302 CAPELLEN(Luxembourg)

TEL:(+352)3063(+ext.)

FAX:(+352)3063 4300

 

1

--------------------------------------------------------------------------------


 

Contract 4600002272

PCS/1035001590/02/000

 

CONTRACT TERMS AND CONDITIONS

 

 

SCOPE OF CONTRACT:                                                  Requirements
for the leasing of three (3) heavy-lift forest firefighting helicopters fitted
with a tank system of a minimum capacity of 7.000,- liter of water for the
forest firefighting needs.

 

 

The Contractor represents that he operates as [ ] an individual [ ] a non-profit
organization [x] a corporation incorporated in the United States of America.

 

The Contractor agrees to furnish and deliver all the supplies and to perform all
the services set forth in the list of services attached to the Terms and
Conditions for the consideration stated herein. The rights and obligations of
the parties to this contract shall be subject to and governed by the Terms and
Conditions and the General Provisions. To the extent of any inconsistency
between the Terms and Conditions or the General Provisions and any
specifications or other provisions which are made a part of this contract, by
reference or otherwise, the Terms and Conditions and the General Provisions
shall control. To the extent of any inconsistency between the Terms and
Conditions and the General Provisions, the Terms and Conditions shall control.

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

This contract consists of:

 

·                  Terms and Conditions containing 28 Parts

·                  NAMSA General Provisions for Fixed Price Contracts (Services)

·                  Termination for Convenience of NAMSA

·                  Scope of Work

·                  RFP Amendment No. 01 and Questions and Answers — 1st set,
dated 23 March 2012

·                  Questions and Answers — 2nd set, dated 27 March 2012

·                  Questions and Answers — 3rd set, dated 10 April 2012

·                  Questions and Answers — 4th set, dated 12 April 2012

·                  List of services

 

all of which are hereby made a part of the contract and attached hereto.

 

TERMS AND CONDITIONS

 

Part 1 -

Services to be furnished by the Contractor

3

Part 2 -

Special obligations of the contractor

3

Part 3 -

Pricing Warrant

4

Part 4 -

Workload Forecast

4

Part 5 -

Validity of Contract

4

Part 6 -

Purchase Order

4

Part 7 -

Revision of fixed prices / rates

5

Part 8 -

Taxes and Duties

5

Part 9 -

Delivery Terms

6

Part 10 -

Contractor Notice Regarding Late Delivery

7

Part 11 -

Invoicing and Payment

7

Part 12 -

Liquidated Damages

8

Part 13 -

National Environmental Regulations

9

Part 14 -

Permits and Customs Clearance Formalities

9

Part 15 -

Contractor Capabilities

10

Part 16 -

Indemnity and Insurance

10

Part 17 -

Liability Insurance

10

Part 18 -

Safety and Accident Prevention

10

Part 19 -

Subcontracts

11

Part 20 -

Intellectual Property Rights, Royalties and License Rights

11

Part 21 -

Termination for Convenience of NAMSA

12

Part 22 -

Reporting

12

Part 23 -

Notification of Changes

12

Part 24 -

Performance of the Contractor in Time of Alert or War

12

Part 25 -

Contract Administration

13

Part 26 -

Publicity and Public Relations

14

Part 27 -

Integrity/ No Bribe

14

Part 28 -

Assignment

14

 

2

--------------------------------------------------------------------------------


 

Part 1 -                Services to be furnished by the Contractor

 

1.              The Contractor shall furnish to NAMSA the services listed below
and priced in the attached document entitled “List of services” and in
accordance with the Scope of Work.

 

2.              The Contractor shall furnish:

 

·                  A general description of company’s organizational structure;

 

·                  A specific description of organizational structure to be used
for this project with names and qualification of key personnel; and

 

·                  Staff to be assigned to the project

 

3.              All work to be performed by the Contractor under this contract
shall be ordered by Purchase Order(s) (see Part 6).

 

4.              No payment will be made for any type of work performed by the
Contractor which was not authorized by NAMSA before commencement of the work.

 

5.              The pricing arrangements set forth in the “List of Services”
cover full and unconditional acceptance by the Contractor of all the
requirements and conditions included in the contract. These pricing arrangements
satisfy any and all expenses incurred by the Contractor for a satisfactory
performance of the work required under the Contract.

 

6.              The Contractor shall be solely responsible for the performance
of all services described in the Contract/SOW.

 

Part 2 -                Special obligations of the contractor

 

1.              The Contractor shall retain all operational responsibility for
the services provided under the contract.

 

2.              Mandatory Documentation: refer to SOW, Paragraphs 3.6 and 4.5.6.
and Part 22 of the contract.

 

3.              Requirement for personnel: refer to SOW, paragraph 3.6.

 

4.              The Contractor shall maintain all documents required by this
Contract and DTOs in good shape ready to be checked by the appropriate national
authorities.

 

5.              At his own expenses, the Contractor shall ensure that the A/C
shall maintain compliance with any national and international aviation
regulations and requirements throughout the duration of the contract.

 

3

--------------------------------------------------------------------------------


 

Part 3 -                Pricing Warrant

 

The Contractor warrants that the prices included in this purchase order are for
comparable services, quantities, terms and conditions equal to or less than
those proposed or that would be proposed to the Contractor’s most favored
customer, including any other international organization or NATO member state
government bodies.

 

Part 4 -                Workload Forecast

 

1.              No minimum no maximum workload is guaranteed and NAMSA has no
obligation to order any of the services below.

 

For information, the estimated number of flying hours is 190 flight hours/per
helicopter/per 120 days

 

2.              The guaranteed workload is the availability of the helicopters
in a ready for mission status for 120 days.

 

Part 5 -                Validity of Contract

 

1.              The contract shall be effective for the period commencing with
the effective date indicated on the page one of the contract and shall be valid
for a period of 3 years.

 

2.              NAMSA reserves the unilateral right to extend the contract for
either one (1) further period of two (2) years or two (2) further periods of one
(1) year with the issue of a Change Order to this contract not later than 31
October of the contract expiring year for the following year.

 

Part 6 -                Purchase Order

 

1.              All work to be performed by the Contractor under the contract
shall be ordered by NAMSA by Purchase Orders.

 

1.1.                  for the 1st season, the PO will be issued upon contract
award;

 

1.2.                  for the following seasons, the PO will be issued by the
end of October following the previous season.

 

2.              Purchase Orders shall be in writing, dated and numbered, and
shall set forth:

 

·                  The services to be performed.

·                  The agreed contractual prices.

 

4

--------------------------------------------------------------------------------


 

·                  Delivery and performance dates, where agreed.

·                  Transport requirements, if any.

·                  Any other requirements as may be applicable, on a case by
case basis

 

3.                                      The terms and conditions, as well as the
fixed prices and other reimbursable costs, if any shall govern all Purchase
Orders issued against this contract. Amendments to Purchase Orders may be issued
subject to the same conditions as the original Purchase Order. The Contractor
will acknowledge receipt of the Purchase Order or amendment by signing it.

 

4.                                      No Purchase Orders will be issued by
NAMSA beyond the period of the contract. In case of Purchase Orders which have
been issued but are not completed prior to the expiration of the contract, their
processing will continue until completion, at the terms and conditions specified
herein or in the relevant Purchase Order(s), unless otherwise notified by NAMSA.

 

Part 7 - Revision of fixed prices / rates

 

The firm fixed prices/rates are fixed for the initial contract duration of three
years. If NAMSA exercises the option to extend the contract by one or two years,
the prices shall be revised by application of the following price revision
formula:

 

P4/5 = Po (0.2 + 0.8 X S4/5 / So)

 

where

 

0,2

 

20% fixed portion not subject to revision

P4/5

 

price(s) for optional years 4 resp. 5

Po

 

Firm fixed prices established in the Terms and conditions for the initial three
contract years.

So

 

Applicable Labour Wage Index as published by the National Statistics Bureau for
workers of the applicable industry for the month of December 2012.

S4

 

Index as described above for the month of December 2014.

S5

 

Index as described above for the month of December 2015.

 

Price revision will be effective four (4) weeks after the date of receipt of the
indices above and will not be applied retroactively.

 

Part 8 - Taxes and Duties

 

Clause 7: “Taxes and Duties” of the NAMSA General Provisions for Fixed- Price
Contracts (Services) is amended as follows:

 

5

--------------------------------------------------------------------------------


 

1.              If not located in Luxembourg, the Contractor is specifically
responsible for obtaining any documentation required to permit NAMSA and its
Customers to benefit from the fiscal regime applicable to exports.

 

2.              NAMSA is specifically exempt from all duties and taxes (and this
includes Value Added Tax within the European Union). For the purchase of
supplies or services in countries within the European Union, NAMSA will, upon
the request of the Contractor, provide a copy of the form “Request for exemption
of value added tax on the basis of Article 15 (10) of Council Directive
77/388/CEE”. This form will be signed and stamped by a NAMSA official for
completion and processing by the Contractor as may be required by the national
authorities concerned.

 

3.              Contractors should note that NAMSA has no VAT number and no VAT
identification number.

 

Part 9 - Delivery Terms

 

1.              The Leasing cycle is defined to be the one hundred and
twenty-days (120) period.

 

2.              The beginning date is expected to be June 5 for two helicopters,
and June 20, for one helicopter.

 

3.              NAMSA/HFB reserves the right to extend the said cycle for the
corresponding periods up to the year 2016.

 

4.              For planning purposes it shall be taken into account a total
amount of 190 flying hours per each firefighting season / per helicopter.

 

5.              NAMSA/HFB reserves the right to change the initial starting
date, subject to informing the Contractor at least fifteen (15) days before the
starting date.

 

6.              In addition to the leasing cycle, NAMSA/the HFB reserves the
right to extend the leasing cycle, under the same conditions, up to
fifteen-days.

 

7.              Any cycle extension shall be notified in writing by NAMSA/the
HFB to the Contractor at least ten (10) working days before expiration of the
contractual date in force.

 

8.              The company shall submit all the supporting required documents
for the technical assessment of the helicopters and the personnel thereof, as
soon as possible and in any case no later than January 15 for the following
year.

 

9.              One day before starting date, the Contractor shall confirm to
the HFB its readiness at the specified Bases.

 

10.       NAMSA/HFB will verify, at the helicopter operation bases, the presence
of lessor’s personnel and means for the performance of their contractual
obligations regarding the execution of operations.

 

6

--------------------------------------------------------------------------------


 

11.       NAMSA/HFB reserves the right to check the helicopters tank capacity of
the fire fighting water tank, either by performing volume metering or by
requesting for a certificate by the tank manufacturer, or by any other approved
means or combination thereof.

 

12.       NAMSA/HFB may, if necessary, ask the Contractor to increase the number
of the helicopters provided, de-cycling the required arrival time. The
Contractor shall make any possible effort to satisfy such a request, especially
in cases of emergency or fire catastrophes.

 

13.       The increase in the number of helicopters shall be conducted under the
cycles and conditions hereof, with regard to the stipulated suitability and
equipment testing, before the commencement of any operation, as stipulated in
the contract, and it will be considered as “Over and Above”.

 

14.       Offers are accepted only for the total number of helicopters (3
helicopters).

 

Part 10 - Contractor Notice Regarding Late Delivery

 

In the event that the Contractor encounters difficulty in meeting the time
limits specified for any service, he shall immediately notify NAMSA in writing,
giving pertinent details. However, this data shall be for information only and
shall not be construed as a waiver by NAMSA of any time limit or of any rights
or remedies provided under this Contract and/or any Purchase Order released
against this Contract.

 

Part 11 - Invoicing and Payment

 

1.              The services under the terms of this contract shall be invoiced
monthly for all services called for.

 

2.              The invoices shall be submitted in duplicate. Each invoice
submitted shall bear the contract and/or purchase order reference number and
shall refer to the service line item. Faxed invoices are not accepted for
payment. The following certificates shall be affixed to each invoice submitted
for services:

 

All invoices:

 

“I certify that this invoice is correct and just, that payment has not been
received and that the price is exclusive of all taxes and duties from which
NAMSA is exempted.”

 

3.              Payment will be made based on the receipt protocols of the
provided services. The receipt protocols will be signed by the monitoring and
receipt of services Committee, The standard data form used by 199
F.B.C.C./F.F.C.C. will be completed on a weekly basis and will be countersigned
by the Contractor and the corresponding officer of the Fire Corps.

 

7

--------------------------------------------------------------------------------


 

Payment for services performed by the Contractor under the terms of this
contract shall be made in USD within sixty (60) days net following receipt by
NAMSA of invoices duly certified, supported and substantiated as specified
above.

 

NAMSA will pay the net invoice amount and support the charges of its bank. All
other charges will be for the Contractor.

 

The most efficient method of payment (and NAMSA’s preferred method) is by
electronic funds transfer (EFT). In order to pay the Contractor in a timely
manner, the Contractor is requested to specify the following information on the
invoice or in a separate letter to NAMSA (attention Finance Division):

 

·                  Full name and address of banker(s)

·                  Detailed bank account information as follows:

 

i.                  For USA: bank account number(s) + ABA code (or SWIFT code)

 

Part 12 - Liquidated Damages

 

1.              In case the Contractor fails to take over the works on the date
stipulated herein, or does not meet the times of preparedness, operational
reliability and availability contemplated herein, the Contractor shall be
imposed with the following penalties:

 

1.1.                            For installation delay up to five (5) days, 2%
for each day of delay for the part of the basic package of the total value
corresponding to the helicopter delayed to be installed.

 

1.2.                            For six up to ten (6-10) days, 4% for each day
of delay for the part of the basic package of the total value corresponding to
the helicopter delayed to be installed.

 

1.3.                            Upon the lapse of the tenth day and if any one
of the helicopters has not been installed and declared in operational
preparedness, NAMSA reserves the right to unilaterally terminate the contract,
declaring the contractor in default.

 

1.4.                            In case a helicopter is not available at any
time, or part of time, during which such helicopter is grounded, a penalty shall
be imposed for a time equal to the time of delay, calculated based on the hourly
price.

 

1.5.                            In case of aborting a helicopter’s operational
mission, i.e. its failure to take-off for the performance of operations during
the stipulated time of operational preparedness or grounding within the time of
an operational flight, a penalty shall be imposed for such time equal to the
time of delay, calculated based on the hourly price. In such cases no right to
unscheduled maintenance shall be granted, Refueling time shall be considered
neither as grounding time nor as flight time.

 

2.              Without prejudice to the final decision regarding the liquidated
damages, NAMSA shall be entitled to deduct imposed liquidated damages when
paying invoices, even in the event that claims deriving from submitted invoices
have been assigned or

 

8

--------------------------------------------------------------------------------


 

otherwise transferred to third parties. The total of the deductions made by
NAMSA pursuant to this clause will be considered as full and final satisfaction
of all claims received out of late delivery of any overhauled, repaired or
modified equipment.

 

3.              During a period of one year after delivery and acceptance of the
services performed, NAMSA shall have the right to claim liquidated damages even
if such right is not reserved at the time when delivery is accepted.

 

4.              The liquidated damages will not apply if the Contractor’s
failure to perform is due to causes beyond his control and without his fault or
negligence.

 

5.              Such causes may include but are not limited to: Acts of God or
of the public enemy, acts of Government in its sovereign or contractual
capacity, fires, floods, epidemics, quarantine restrictions, strikes, freight
embargoes, unusually severe weather and failure of subcontractors to perform due
to such causes.

 

6.              The foregoing provisions of this part apply only to
delinquencies in deliveries and do not prejudice NAMSA’s rights under the
provisions of the clause entitled “Default” of the General Provisions for Fixed
Price Contracts (Services).

 

Part 13 - National Environmental Regulations

 

The Contractor shall comply with the applicable national environmental
regulations, including those applicable to Ozone Depleting Substances.

 

Part 14 - Permits and Customs Clearance Formalities

 

1.              The Contractor warrants that he has or will obtain at no cost to
NAMSA all necessary licences and permits required in connection with the
contract; also that he will fully comply with all laws, decrees and regulations
of the country or countries concerned during the performance of the contract,
including the observance of all applicable rules and regulations governing the
site on which work is to be performed.

 

2.              If so exceptionally requested in the PO, all customs clearance
formalities shall be performed by the Contractor at his cost. NAMSA shall in no
case be responsible for charges of any nature incurred by the Contractor in
effecting such clearance or for any customs infraction committed by the
Contractor in connection therewith. The Contractor shall be responsible for
compliance with all applicable national import and export customs regulations
and formalities, including payment of fees incident thereto and the posting of a
customs bond, if required, and further, including all required licenses, customs
declarations and other documentation, concerning the entry to and the exit from
the Contractor’s facility, of all items or materiel pertinent to the
Contractor’s performance under this contract.

 

9

--------------------------------------------------------------------------------


 

Part 15 - Contractor Capabilities

 

The Contractor warrants that he has suitable capability available and that he
has all necessary license rights and skilled personnel, technical orders, data,
specifications, drawings, standard and special test equipment and tooling to
enable him to comply with the requirements of this contract.

 

Part 16 - Indemnity and Insurance

 

1.                        The Contractor shall indemnify and keep indemnified
NAMSA/HFB, against cases of injury (including death) to any persons or loss of
or damage to any property which may arise out of the act, default or negligence
of the Contractor, a Sub-Contractor, their employees or agents in consequence of
the Contractor’s obligations under the contract and against all claims, demands,
proceedings damages, costs, charges and expenses whatsoever in respect thereof
or in relation thereto. The Contractor agrees that he has complete freedom of
choice of means and capabilities to comply with the obligations of the contract.

 

2.                        Without limiting his responsibilities in paragraph 1
above, the Contractor shall obtain from a reputable insurance provider
comprehensive liability insurance cover, throughout the entire duration of the
contract.

 

3.                        Such Insurance is to cover: i.e. the helicopters, the
crews and passengers as well as any third party claim.

 

Part 17 - Liability Insurance

 

The Contractor will comply with the applicable national and/or international
liability regulations.

 

Part 18 - Safety and Accident Prevention

 

1.                        In performing any work or services under this contract
on premises which are under the direct control of NAMSA’s customers, the
Contractor shall conform to all safety rules and requirements, and take such
additional precautions as may be prescribed on such premises for safety and
accident prevention purposes.

 

The Contractor agrees to take all reasonable steps and precautions to prevent
accidents and preserve the life and health of Contractor’s personnel, NAMSA’s
personnel and/or any third party, performing or in any way involved in the
performance of this contract on such premises.

 

2.                        The Contractor is responsible for and must strictly
comply with the safety and environmental provisions of the attached SOW, if any.

 

10

--------------------------------------------------------------------------------


 

Part 19 - Subcontracts

 

1.                        The Contractor is solely responsible for the
performance of the contract.No consent or approval by NAMSA of any sub-contract
or any provisions thereof shall be construed to be a determination of the
acceptability of any sub-contract price or of any amount paid under any
sub-contract or to relieve the Contractor of any responsibility for performing
the contract in accordance with its terms and conditions, unless such approval
or consent specifically provides otherwise. The Contractor shall not enter into
any sub-contract with firms located outside NATO countries or having their legal
residence outside NATO countries without the written approval of NAMSA -
Contracting Officer. Only in exceptional cases would NAMSA consider such
approval.

 

2.                        In order to ensure NAMSA’s rights under this contract
the Contractor shall flow down the relevant requirements, i.e. those for which
the Contractor has an obligation towards NAMSA to any subcontract he will
conclude.

 

3.                        Paragraphs 2 and 3 above are critical elements in the
performance under this contract.

 

Part 20 - Intellectual Property Rights, Royalties and License Rights

 

1.                        The Contractor guarantees that he is in possession of
all the necessary intellectual property rights in force in the countries where
the services will be performed, under this contract and in other countries where
the intellectual property rights are in force. The contractor possesses any
licenses necessary for the performance of this contract and made any other
arrangements required to protect NAMSA from any liability for intellectual
property rights infringement in said countries.  The Contractor will at his
expense hold NAMSA harmless and fully indemnify NAMSA against all damages,
costs, charges, expenses and the like arising from or incurred by any reason of
any infringement or alleged infringement of intellectual property rights in
consequence of the provision of the service and / or materiel.

 

2.                        The Contractor agrees to assure himself that the
Original Equipment Manufacturer(s) (OEM) or any entitled third party have not
retained any intellectual property rights, before he provides services under the
contract. NAMSA shall not be liable for intellectual property rights
infringements as may be caused by the Contractor.

 

3.                        The Contractor confirms that no payments of royalties
or fees for intellectual property rights will be claimed by the OEM or any
entitled third party for the services performed and / or materiel provided under
this contract. In the event that such fees are claimed, the Contractor will bear
any and all responsibility.

 

11

--------------------------------------------------------------------------------


 

Part 21 - Termination for Convenience of NAMSA

 

The provisions applicable to “Termination for Convenience of NAMSA” are
enclosed.

 

Part 22 - Reporting

 

The Contractor shall furnish to NAMSA the reports set forth in the SOW and any
relevant information and data related to the performance of the contract that
may be reasonably requested by NAMSA.

 

Part 23 - Notification of Changes

 

1.                        If at any time during the performance of this
contract, the Contractor considers that he has been directed to change or
deviate from, in any way, the terms and conditions and/or the scope of this
contract, he shall notify the contracting officer immediately. This notification
shall as a minimum contain a cost breakdown of the additional costs to be
incurred by the Contractor if he would implement the change/deviation and the
related impacts on the terms and conditions. This information must be provided
to such level of detail to allow the contracting officer to provide a
comprehensive response within 14 days after receipt of the notification from the
Contractor.

 

2.                        Following the submission of this notification, the
Contractor shall diligently continue performance of this contract to the maximum
extent possible in accordance with its terms and conditions as originally
agreed.

 

3.                        NAMSA shall not bear any responsibility for work
performed by the Contractor outside the contract scope and NAMSA shall not
compensate the Contractor in either time or money for such work not specifically
authorized or requested by the contracting officer in writing and subsequently
included in the contract through a Supplemental Agreement.

 

4.                        Consequently, the Contractor cannot claim additional
money and/or time for work performed during the performance of the contract
which has not been identified as part of the scope of this contract.

 

Part 24 - Performance of the Contractor in Time of Alert or War

 

The Contractor warrants that, on the basis of information available to him, he
is not aware of any national law or regulation, or any circumstances that might
prevent him from fulfilling his obligations under this contract in time of alert
or war.

 

12

--------------------------------------------------------------------------------


 

Part 25 - Contract Administration

 

By the Contractor:

 

The names of the officials designated by the Contractor to administer this
contract are:

 

Contractual:

 

Company name:

 

ERICKSON AIR-CRANE Incorporated

Address:

 

P.O. Box 3247

 

 

USA – Central Point, Oregon 97502

Attn:

 

Mr. Patrick PILOLLA

Phone:

 

001 541 664 5544

Fax:

 

001 541 664 9469

email:

 

ppilolla@ericksonaircrane.com

 

Technical matters:

 

Company name:

 

ERICKSON AIR-CRANE Incorporated

Address:

 

5550 SW Macadam Avenue, Suite 200

 

 

USA — Portland, Oregon 97239

Attn:

 

Mr. Jeff ZUILL

Phone:

 

+61 400867945

Fax:

 

001 503 473 8540

email:

 

jzuill@ericksonaircrane.com

 

By NAMSA:

 

All correspondence and communications pertaining to contract administration
shall be sent to the following:

 

NATO MAINTENANCE AND SUPPLY AGENCY (NAMSA)

L-8302 CAPELLEN, LUXEMBOURG

Attn:

 

PP/LA-MMC (Mr. K-H. RUDOLF)

Phone:

 

(+352) 3063 6963

Fax:

 

(+352) 3063 4300

email:

 

khrudolf@namsa.nato.int

 

For all technical matters, the responsible technical authority is:

 

NATO MAINTENANCE AND SUPPLY AGENCY (NAMSA)

L-8302 CAPELLEN, LUXEMBOURG

Attn:

 

LA-MMC (Mr. R. SCHUSTER)

Phone:

 

(+352) 3063 6871

Fax:.

 

(+352) 3063 4109

email:

 

rschuster@namsa.nato.int

 

13

--------------------------------------------------------------------------------


 

Part 26 - Publicity and Public Relations

 

1.                            The Contractor shall not make any press release or
public statement concerning this contract without the prior written approval of
NAMSA.

 

2.                            The Contractor agrees that, upon request NAMSA may
provide copies of the signed contract to officials of NAMSA’s customer nation
who are or were directly involved in the procurement of the goods and / or
services ordered hereunder.

 

3.                            The Contractor shall not use the name, emblem or
official seal of NAMSA NAMSO or any abbreviation of the name of NAMSA / NAMSO in
connection with its business or otherwise, unless prior authorized in writing by
NAMSA.

 

Part 27 - Integrity/ No Bribe

 

1.                            NAMSA draws the contractors’ attention to the fact
that it is strictly forbidden to offer gifts or other advantages to Agency staff
members. This also includes any so-called end-of-year gifts, which cannot be
considered to be advertising presents.

 

2.                            If the Agency establishes that this ban has been
disregarded, NAMSA may terminate this contract at no cost to NAMSA and your firm
may be removed from the Agency’s source file after the Agency has informed the
relevant national authorities.

 

Part 28 - Assignment

 

NAMSA shall have the right to assign in part or in full to another NATO
Subsidiary Body, NATO Agency or any other entity acting on behalf of NATO the
rights, obligations, title and interest in and to this Contract. Such assignment
will not entitle the contractor to any additional payments or any other
consideration. NAMSA will notify such assignment in writing to the Contractor.

 

14

--------------------------------------------------------------------------------


 

Revised version 20.03.2012

 

[g129771kg07i001.jpg]

 

SCOPE OF WORK

 

REQUIREMENTS FOR THE LEASING OF THREE (3) HEAVY-LIFT
FOREST FIREFIGHTING HELICOPTERS FITTED WITH A TANK
SYSTEM OF A MINIMUM CAPACITY OF 7,000 LITER OF WATER FOR
THE FOREST FIREFIGHTING NEEDS

 

Athens 01-03-2012

 

1

--------------------------------------------------------------------------------


 

Contents

1.

OBJECTIVE

3

2.

GENERAL

3

3.

HFB REQUIREMENTS

3

3.1.

LEASING CYCLE & BASIC PRINCIPLES

3

3.2.

OPERATIONAL BASES

4

3.3.

CONFIGURATION

6

3.4.

OPERATIONAL PERFORMANCE

6

3.5.

EQUIPMENT

7

3.6.

PERSONNEL REQUIREMENTS — CREW REQUIREMENTS

7

4.

CONTRACTOR’S OBLIGATIONS

9

4.1.

AVAILABILITY

9

4.2.

MAINTENANCE

9

4.3.

OTHER OBLIGATIONS

10

4.4.

FLIGHT SAFETY

11

4.5.

LANGUAGE

12

5.

HFB OBLIGATIONS

12

6.

OPERATIONAL CONTROL

13

 

2

--------------------------------------------------------------------------------


 

1.         OBJECTIVE

 

1.1.         The objective of this SOW is to define the Hellenic Fire Brigade
(HFB) requirements on the leasing of three (3) heavy-lift Forest firefighting
helicopters, fitted with a tank system of a minimum capacity of 7,000 liter of
water, for the 2012 -2014 Forest firefighting needs. The leasing shall include
the means, personnel (cockpit personnel and technicians) and maintenance thereof
throughout the leasing cycle. The annual leasing cycle is foreseen for an
uninterrupted period of 120 days per helicopter with a possible extension of
several weeks.

 

2.         GENERAL

 

2.1.         The helicopters shall be the heavy-lift type, fitted with an
internal tank system with a minimum firefighting capacity of 7,000 liter of
water and an adjusting water dropping mechanism.

 

2.2.         Helicopter shall also be equipped by a type certificate or an
equivalent one, recognized and accepted by the Hellenic Civil Aviation
Authority. These helicopters shall satisfy the requirements described in this
SOW.

 

3.         HFB REQUIREMENTS

 

3.1. LEASING CYCLE & BASIC PRINCIPLES

 

3.1.1.  The Leasing cycle is defined to be the one hundred and twenty-days (120)
period per helicopter.

 

3.1.2.  The beginning date is expected to be June 5 for two helicopters, and
June 20, for one helicopter.

 

3.1.3.  NAMSA/HFB reserves the right to extend the said cycle for the
corresponding periods tip to the year 2016.

 

3.1.4.  For planning purposes it shall be taken into account a total amount of
190 flying hours per each firefighting season / per helicopter.

 

3.1.5.  NAMSA/HFB reserves the right to change the initial starting date,
subject to informing the contractor at least fifteen (15) days before the
starting date.

 

3.1.6.  In addition to the leasing cycle, NAMSA/HFB reserves the right to extend
the leasing cycle, under the same conditions, up to fifteen-day per extension.

 

3.1.7.  Any cycle extension shall be notified in writing by the NAMSA/HFB to the
contractor at least ten (10) working days before expiration of the contractual
date in force.

 

3

--------------------------------------------------------------------------------


 

3.1.8.  The contractor shall have to submit all the supporting required
documents for the technical assessment of the helicopters and the personnel
thereof, as soon as possible and in any case no later than January 15 for the
following year.

 

3.1.9.  One day before starting date, the contractor shall notify HFB on its
readiness at the Bases.

 

3.1.10.  NAMSA/HFB will verify, at the helicopter operation bases, the presence
of contractor’s personnel and means for the performance of their contractual
obligations regarding the execution of operations.

 

3.1.11.  NAMSA/HFB reserves the right to check the helicopters tank capacity of
the fire fighting water tank, either by performing volume metering or by
requesting for a certificate by the tank manufacturer, or by any other approved
means or combination thereof.

 

3.1.12.  NAMSA/HFB may, if necessary, ask the contractor to increase the number
of the helicopters provided, determining the required arrival time. The
contractor shall make any possible effort to satisfy such a request, especially
in cases of emergency or fire catastrophes.

 

3.1.13.  The increase in the number of helicopters shall be conducted under the
cycles and conditions hereof, with regard to the stipulated suitability and
equipment testing, before the commencement of any operation, as stipulated in
the contract.

 

3.2. OPERATIONAL BASES

 

3.2.1.  This SOW defines as a Main Operational Base (MOB) the military or civil
airport of the country, where the contractor shall be obliged to install the
helicopters and the required maintenance equipment.

 

3.2.2.  The MOBs, where the helicopters shall operate from during the stipulated
“cycle” shall be notified to the contractor at least five (5) days before the
start of each cycle.

 

3.2.3.  HFB reserves the right to alter the MOBs, subject to timely informing
the contractor.

 

3.2.4.  This SOW defines as a Forward Operational Base (FOB) the military or
civil airport where the helicopters are ordered to be accommodated during night
hours.

 

3.2.5.  As the re-stationing is considered when helicopters perform one (1) to
five (5) overnight stays to another airport other than the MOB, for operational
purposes.

 

4

--------------------------------------------------------------------------------


 

3.2.6.  Re-stationing is performed under the orders of the 199
F.B.C.C./F.F.C.C.(1) Operations Center to the “liaison” at least twelve (12)
hours before and in case of an operation within the re-stationing area, at least
three (3) hours before termination of operational availability.

 

3.2.7.  While helicopters are re-stationing all additional cost will be
reimbursed at actual costs supported to the satisfaction of the NAMSA
Contracting Officer

 

3.2.8.  Not all bases will be equipped with the necessary fuel that may be used
for helicopters’ refueling. To this end, the Captain of each helicopter, before
every take-off, shall ask for directions from the 199 F.B.C.C./F.F.C.C.
regarding the specific base of its next refueling. The base will be equipped
with a proper refueling system.

 

3.2.9.  The 199 F.B.C.C./F.F.C.C. shall be responsible to inform the crew of
each helicopter on the base of the next refueling as well as to timely notify
the base officials in order for the latter to prepare the base.

 

3.2.10.  HFB reserves the right, if necessary, to change the MOB. Such change
shall be notified at least three (3) days in advance. Such flight time shall be
regarded as operational flight time.

 

3.2.11.  In case a change of the MOB is performed upon the contractor’s request,
the fuels spent shall be charged on the latter and the flight time shall not be
included in the operational flight time.

 

3.2.12.  The 199 F.B.C.C./F.F.C.C. may, when special operational needs arise
(i.e. high fire risk level) or during aerial firefighting operations, demand the
stay of a helicopter at an open-air area (not-prepared area), only during
daytime, as during night hours, the helicopters shall be accommodated in an
organized airport for maintenance purposes. As long as all safety requirements
are met and the HCAA has provided the respective approval, the contractor is
obliged to fulfill the aforementioned operational request.

 

3.2.13.  In each MOB/FOB, either Civil or Military organized Greek airport, the
helicopters may be refueled, upon a respective order by the 199
F.B.C.C./F.F.C.C. and a timely notice to the flight crew.

 

3.2.14.  In general, the refueling procedure is performed under the care of 199
F.B.C.C/F.F.C.C, in the presence of a HFB’s representative.

 

3.2.15.  Any requirements on consumables, lubricants included, shall be covered
under the contractor’s responsibility.

 

--------------------------------------------------------------------------------

(1) Fire Brigade’s Coordination Centre (F.B.C.C)/Forest Fire Coordination Centre
(F.F.C.C)

 

5

--------------------------------------------------------------------------------


 

3.3. CONFIGURATION

 

3.3.1. Each helicopter shall be able, under ambient conditions (I.S.A. & Sea
Level), to follow the configurations bellow:

 

3.3.1.1       A certified system of fitted tanks for aerial firefighting of a
minimum capacity of 7,000 liter of water, including an adjustable water and foam
dropping mechanism and an arrangement for water pulling from external sources.

 

3.3.1.2 Suitable certified mechanisms for water pulling from lakes, ponds and
the sea, the alternation of which (mechanisms) shall be performed during the
operation, without the helicopters being required to return to their MOB or FOB.
In case of configuration change during an operation, the helicopter shall land
on the nearest safe field, leaving up to ten (10) minutes for the change in its
water pulling mechanism.

 

3.4. OPERATIONAL PERFORMANCE

 

3.4.1. Each helicopter, in order to accomplish the objective of its leasing,
shall be characterized by the following specifications:

 

3.4.1.1 Operational ceiling of at least 10,000 (ft);

 

3.4.1.2 A range of at least 200 nautical miles, according to the configuration
described in paragraph 3,3 and under I.S.A. conditions (-1013 HPA, +15°C) and
S.L. (sea level);

 

3.4.1.3 Endurance at least two (2) hours, according to the configuration
described in paragraph 3.3 and under I.S.A. conditions (-1013 HPA, +15°C) and
S.L. with a fuel reserve for a twenty-minute (20’) flight, under the
aforementioned conditions;

 

3.4.1.4 Ability to take-off and operate at +45°C and additionally under wind
conditions up to 30 knots;

 

3.4.1.5 Each helicopter shall be maintained and preserve its airworthiness
according to the manufacturer’s directions and Chapter 6, part 3, Annex 6 of
I.C.A.O;

 

3.4.1.6 Each helicopter shall be accompanied by an airworthiness certificate,
issued by the country of its registration, according to Annex 8 of I.C.A.O;

 

3.4.1.7 Each helicopter shall operate according to Doc 9408 of I.C.A.O;

 

3.4.1.8 Each helicopter shall be able to start without the external source of
energy.

 

6

--------------------------------------------------------------------------------


 

3.5. EQUIPMENT

 

3.5.1. Each helicopter, in order to perform the aforementioned operations, shall
be equipped with the following:

 

3.5.1.1.                         G.P.S.;

 

3.5.1.2.                         Two (2) barometric altimeters (one mandatory
displaying in ft);

 

3.5.1.3.                         Stipulated communication systems, plus
(1) VHM/FM radio (146-174 MHZ), for the communication with the ground units.
Dedicated channels will be 14 (151,050MHZ), 15(170,100MHZ), and 16 (170,250MHZ).

 

3.5.1.4.                         An ELT (Emergency Locator Transmitter),
automatically activated in case of collision and contact with water;

 

3.5.1.5.                         Adequate fire extinguishers;

 

3.5.1.6.                         First Aid kit;

 

3.5.1.7.                         Radar Altimeter (RALT ) displaying in feet
(ft);

 

3.5.1.8.                         Mode C transponder;

 

3.6. PERSONNEL REQUIREMENTS — CREW REQUIREMENTS

 

3.6.1. All crew members must fulfill the required skills and their license for
the performance of the necessary operations, as per I.C.A.O, Annex 1, Chapter 2,
shall be valid.

 

MINIMUM EXPERIENCE OF HELICOPTER OPERATORS

 

 

 

REAL FLIGHT HOURS

Pilot

 

 

Flight hours in a helicopter

 

2,000

Flight hours in this type of helicopter

 

500

Aerial fire fighting flight hours with the offered helicopter type

 

300

Co Pilot

 

 

Flight hours in a helicopter

 

400

Flight hours in this type of helicopter

 

100

 

3.6.2. All maintenance crew members shall be properly qualified and their
license, as per I.C.A.O, Annex 1, Chapter 4, shall be valid.

 

7

--------------------------------------------------------------------------------


 

3.6.3. All crews shall have a health certificate, according to I.C.A.O, Annex 1,
Chapter 6.

 

3.6.4. At least one pilot per crew shall have a good knowledge of English and
have significant experience in English terminology of air navigation.

 

3.6.5. Each helicopter shall be staffed with the necessary crews in order to
respond to the required availability.

 

3.6.6. Each helicopter crew shall act in accordance with the applicable
provisions (Safety Regulations, International Organizations, etc.).

 

3.6.7. All personnel members shall be properly dressed corporate identity
uniforms, according to the regulations in force, throughout the operations and
within the base areas.

 

3.6.8. Captain’s experience in aerial firefighting shall be certified by the Air
Operator or other official documents.

 

3.6.9. HFB and the contractor may ask for the replacement of crew members or
ground personnel with other persons of equivalent experience, throughout the
contractual cycle.

 

3.6.10. HFB reserves the right to assess the effectiveness of helicopter
operators in aerial firefighting, throughout the contractual cycle.

 

3.6.11. The following mandatory data shall be provided for all crew members whom
the contractor intends to use for the performance of the contract. In case
personnel members are changed during the contractual cycle, a respective data
shall be provided.

 

Full name

Nationality

Passport no.

Crew position

Date of last license check

Total flight hours

Total flight hours in a helicopter

Total flight hours in this type of helicopter

Total aerial firefighting hours

 

3.6.12. The following mandatory data shall be provided for all the remaining
members of the team, supporting the helicopters to be leased.

 

8

--------------------------------------------------------------------------------


 

Full name

Nationality

Passport no.

Crew position - Duties

 

4. CONTRACTOR’S OBLIGATIONS

 

4.1. AVAILABILITY

 

4.1.1. Operational Availability Time: the time from dawn (30 minutes before
sunrise) up to the last light of each day (30 minutes after sunset) seven
(7) days a week. The contractor is responsible for providing sufficient
qualified personnel to ensure the ability to meet this requirement.

 

4.1.2. Operational Flight Time: the time expressed in hours and minutes between
a take-off, i.e. the Captain’s statement on his preparedness to take-off and
then, the Captain’s statement on helicopter’s landing, i.e. landing and
operation in the prescribed area, for the performance of a mission, refueling or
re-stationing purposes, as certified by the Airport Traffic Control.

 

4.1.3. Operational Readiness Time: the time from the moment when the 199
F.B.C.C./F.F.C.C. gives an order for the execution of a specific mission,
refueling or re-stationing up to the moment when the helicopter is ready to
take-off in full operational preparedness. Operational Readiness shall apply
during daytime, from dawn to the last light of the day. The operational take-off
readiness time shall not exceed twenty (20) minutes from dawn to the last light
of the day.

 

4.1.4. Aborting of an Operational Mission: the failure to perform a take-off
order for the execution of a mission within Operational Readiness time or the
grounding statement within Operational Flight time. As a result Operational
Flight time shall be paused and be reported (start / end) to 199
F.B.C.C./F.F.C.C.

 

4.1.5. HFB has the right to examine the validity of grounding invocation, either
referring to an unscheduled or to a scheduled maintenance.

 

4.2. MAINTENANCE

 

4.2.1. Each leased helicopter shall be accompanied by properly authorized
maintenance personnel and ground support technicians for the aircraft and its
engines, as well as with all the necessary instruments, testing devices and
collections of spare parts for safeguarding reliability and availability for the
support of each helicopter during the stipulated “lease period”, with a view to
achieve the helicopter’s required reliability and availability.

 

9

--------------------------------------------------------------------------------


 

4.2.2. The contractor shall take all necessary measures and organize all levels
of helicopter maintenance so that, during the stipulated “lease period” to
safeguard their full operational preparedness.

 

4.2.3. To this end, all stipulated maintenance levels for helicopters shall be
performed under the contractor’s responsibility during night hours. In the last
case, the required permit for the performance of maintenance during days of low
fire risk shall be provided by the 199 F.B.C.C./F.F.C.C. for a specific time
period.

 

4.2.4. With a view to safeguard reliability and availability, the contractor
shall replace a helicopter with another, of the same type, under the cycles and
conditions hereof, upon a justified replacement request to NAMSA/HFB. Any
extra-contractual helicopters, to be used for the objectives of this paragraph,
shall move, park and be maintained on the contractor’s expenses and liability.

 

4.2.5. The transfer of the helicopters, testing devices and other collections of
spare parts to the Base, after their stipulated customs clearance, as well as
their departure after contract expiration, shall be borne by the contractor.
However, the HFB may provide any assistance requested.

 

4.2.6. In the event that one of the helicopters operates in an incident outside
its MOB and is in need of night maintenance, such maintenance may be performed
in any other base where a helicopter of the same type and same contractor is
stationed, without such helicopter having to return to its initial base,
provided, of course, that the helicopter has to remain in the operational area
for the following day.

 

4.2.7. During the inspections performed in Greece, the contractor shall endeavor
to ensure the conclusion of a letter of agreement, between the CAA of the air
operator’s country and the Hellenic Civil Aviation Authority, in order for the
former to assign the latter with the air operator’s inspection powers for flight
services provided in Greece, under this leasing. In case this is impossible, the
contractor shall request, on its own expenses, for an inspector by the CAA of
air operator’s country.

 

4.3. OTHER OBLIGATIONS

 

4.3.1. During the leasing period, the contractor shall, on its own
responsibility and exclusively on its own expenses, submit an application for
the performance of at least one control/inspection by the Hellenic Civil
Aviation Authority (HCAA), as long as there is a related letter of agreement
(par. 4.2.7.) or otherwise, by an authorized body of the Civil Aviation
Authority (CAA) of the air operator’s country and the maintenance organization,
upon completion of 50% of the basic cycle. The inspection results shall be
compulsorily communicated to the HCAA and NAMSA/ HFB.

 

10

--------------------------------------------------------------------------------


 

4.3.2. The contractor is responsible at no additional cost to NAMSA or the
customer for providing all accommodation, telephone communications, meals and
subsistence of the personnel provided under this contract.

 

4.3.3. The contractor is responsible at no additional cost to NAMSA or the
customer for the acquisition of any necessary work permits for the personnel,
who shall meet all legal conditions for working in Greece.

 

4.3.4. The contractor is responsible at no additional cost to NAMSA or the
customer for the acquisition of all necessary flight licenses for the operations
described herein, based on this configuration, as well as the acquisition of all
necessary suitability licenses for the crews and the technicians involved,
throughout the contractual period, provided that the HCAA grants such kind of
licenses.

 

4.3.5. The context of missions and the outcomes of daily operations of crew
transferring and Forest firefighting, throughout the contractual period, shall
be treated as CONFIDENTIAL.

 

4.3.6. Upon an order or written permission by the HFB, photo shooting, video
recording or imaging — by any means — of the area where the incidents occurred
is possible excluding any facilities where image acquisition is prohibited, such
as military facilities, during operations for Service information, educational
purposes, etc.

 

4.3.7. The contractor shall ensure communication (radio — telephone) with the
199 F.B.C.C./F.F.C.C. and the firefighting coordinators, by installing a
suitable communication system in the helicopters.

 

4.3.8. The contractor is obliged three (3) days before the arrival of
helicopters, its spare parts and collections in Greece, to inform in writing the
NAMSA/HFB for the specific date and place of arrival. The procedures of custom
clearance are under the contractor’s responsibility. Payment of any fees and
duties, including landing, take-off and parking fees that may be charged for the
purposes of this contract, shall burden the HFB.

 

4.4. FLIGHT SAFETY

 

4.4.1. Contractor is exclusively responsible for flight safety.

 

4.4.2. Throughout the contract cycle, helicopter crews must comply with the
relevant local Air Traffic Regulations and other instructions given by the HCAA.

 

4.4.3. Each helicopter shall be used for the purposes it is certified for and
only within the areas that fall under the control and responsibility of the
Hellenic Republic.

 

4.4.4. In cases that a helicopter is necessary, for the execution of a mission
outside the Greek territory, then, upon a decision of the HFB Chief and the
contractor’s approval fully coordinated with NAMSA, such

 

11

--------------------------------------------------------------------------------


 

helicopter may participate in an operation outside the Greek territory, under
the same cycles and conditions provided in this SOW.

 

4.4.5. Use and operation of a helicopter for each mission shall always fall
under its captain’s exclusive liability, taking always under consideration the
operational limits of the helicopter, weather conditions and the general safety
requirements of flights.

 

4.4.6. The contractor is obliged to accept any inspection which will take place
from the HCAA in order to ensure flight safety, including immediate termination
of the helicopter’s or the air operator’s flights.

 

4.5. LANGUAGE

 

4.5.1. The language of communication with the 199 F.B.C.C./F.F.C.C. and the
Field Operation Officer in charge shall be the Greek language.

 

4.5.2. Therefore, the contractor shall provide, at least one (1) crew member —
“interpreter” per helicopter who is able to speak fluently Greek and who will
communicate with the 199 F.B.C.C./F.F.C.C. and the Field Operation Officer in
charge.

 

4.5.3. The contractor shall appoint one (1) Greek-speaking person, as a
“liaison”, through whom all necessary communications with the HFB/199
F.B.C.C./F.F.C.C. shall be performed on a 24 hours basis.

 

4.5.4. NAMSA/the HFB reserves the right to ask for the replacement of the
“interpreter” or the “liaison” in case of failure to properly perform his
duties. The contractor shall replace him immediately. A similar replacement may
be performed upon the contractor’s request and its respective approval by NAMSA/
HFB. The reasons of replacement shall be justified to the contractor through
NAMSA/the HFB.

 

4.5.5. The HFB will, before the contractual period, run a training seminar for
interpreters, as referred to in the previous paragraph, in duration one (1) to
three (3) days.

 

4.5.6. As a mandatory required document, the professional CV shall be provided
for each person, supporting the helicopters as an “interpreter” and the
“liaison” as well as their replacements. Knowledge and experience must be
demonstrated in the CV.

 

5. HFB OBLIGATIONS

 

5.1. The HFB shall undertake the following:

 

12

--------------------------------------------------------------------------------


 

5.1.1. Providing access, when required, to a safe place for each helicopter,
where the performance of maintenance may take place on a twenty four (24) hour
basis.

 

5.1.2. Providing space for the installation of:

 

5.1.2.1.     a moving shed (caravan) for personnel accommodation;

 

5.1.2.2.     a container for the storage of spare parts and testing devices;

 

Note: upon contract termination, the contractor shall immediately remove (within
two days) the above mentioned equipment and material (par. 5.1.2.1 & 5.1.2.2)
from the Base of Operation.

 

5.2. Provision and supply with the necessary fuels. The fuels will be borne by
the HFB, with the exception of the helicopters moving upon the contractor’s
request, the initial installation flights, flight crews maintenance, test
flights, etc.

 

6. OPERATIONAL CONTROL

 

6.1. The overall planning but also the daily and mission planning of operations
shall be performed by the HFB (199 F.B.C.C./F.F.C.C.) ,which will cooperate with
the contractor for this purpose. Consultations and orders shall be transmitted
via the 199 F.B.C.C./F.F.C.C. to all the Helicopter Crew Chiefs through the
“liaison”.

 

6.2. Each helicopter shall operate according to the provisions of HFB decision
29327 F. 702.19 / 14-7-2011 with the subject “Aerial Means management of 2011
aerial firefighting”. Details can be provided during the Bidders’ conference.

 

6.3. The 199 F.B.C.C./F.F.C.C. will be responsible, among others, for the
following:

 

6.3.1. monitoring and recording, on a daily basis, of the flight hours of each
helicopter;

 

6.3.2. monitoring and recording, on a daily basis, the total amount of hours of
the cases of aborting each helicopter’s mission;

 

6.3.3. monitoring and recording, on a daily basis, of the total amount of hours
that the helicopter lies on the ground due to damage or unscheduled maintenance;

 

6.3.4. The monitoring and recording, on a daily basis, of any re-stationing
ordered and performed.

 

13

--------------------------------------------------------------------------------


 

The above mentioned data, being kept in the files of the 199 F.B.C.C./F.F.C.C.,
must be countersigned by the “liaison”, within a time frame to be defined by the
competent body of the HFB. Any objections to these data can be raised within
this period of time. After the expiry of this period of time, no data can be
disputed.

 

14

--------------------------------------------------------------------------------


 

Contract : 4600002272

PF0/1050026225/01/000

 

GENERAL PROVISIONS FOR FIXED-PRICE CONTRACTS
(SERVICES)

 

(22 March 2012)

 

Clause I - DEFINITIONS

 

As used throughout this contract the following terms shall have the meaning set
forth below:

 

1.1         The term “NAMSA” means “NATO Maintenance and Supply Agency”, L -
8302 Capellen, Grand Duchy of Luxembourg.

 

1.2         All correspondence and contacts concerning contracts for services
shall be with the Contracting Officer/buyer unless otherwise directed.

 

1.3         The term “NAMSO Member State” means a member state of the NATO
Maintenance and Supply Organization (NAMSO).

 

1.4         The term “Customer Country” means that particular NAMSO member state
for which NAMSA is obtaining the services called for under this contract, or a
part thereof.

 

1.5         The term “Contractor” means the party who has entered into this
contract with NAMSA.

 

1.6              The term “Contract” means the contractual instrument to which
these General Provisions apply.

 

1.7         The term “Subcontract” means, except as otherwise provided in this
contract, any agreement, contract or subcontract made by the Contractor with any
other party in fulfilment of any part of this contract, and any agreement,
contract or subcontract thereunder.

 

Clause 2 - CHANGES

 

2.1         Except as otherwise provided in this contract, NAMSA may at any
time, within the general scope of this contract, by a written order make changes
in any one or more of the following:

 

2.1.1     specifications, or make additions thereto, issue additional
instructions, require modified or additional services, within the scope of this
contract; or change the amount of NAMSA furnished property;

 

2.1.2     marking, method of shipment or packing;

 

2.1.3     place of delivery; and

 

2.1.4     place of inspection and acceptance.

 

2.2         if any such change causes an Increase or decrease In the cost of, or
the time required for, the performance of this contract or of any part of the
work under this contract, whether changed or not changed by any such order, an
equitable adjustment shall be made and the contract shall be modified in writing
accordingly. Any claim by the Contractor for adjustment under this Clause must
be asserted within thirty (30) days from the date of receipt by the Contractor
of the notification of change, provided, however, that NAMSA, if it decides that
the facts justify such action may receive and act upon any such claim asserted
at any time prior to final payment under this contract. Failure to agree to any
adjustment shall be considered a dispute within the meaning of the Clause
entitled “Disputes” in these General Provisions, Pending arbitration the
Contractor shall proceed with the contract as changed, without delay.

 

2.3         Where the cost of property made obsolete or excess as a result of a
change is included in the Contractor’s claim for adjustment, NAMSA shall have
the right to prescribe the manner of disposition of such property.

 

1

--------------------------------------------------------------------------------


 

2.4         Any other change in the terms of this contract, including but not
limited to, changes in price, quantity, delivery schedules, or performance
schedules, may be made only by agreement in writing executed by both parties.

 

Clause 3 -ASSIGNMENT

 

Except as otherwise provided in this contract, this contract shall not be
assignable by the Contractor or operation of law without the prior approval of
NAMSA in writing. No such assignment shall become effective until the assignee
has received written approval from NAMSA. Any request for such approval shall be
accompanied by a true copy of the Intended instrument of assignment NAMSA will
not unreasonably withhold any such approval of assignment.

 

NAMSA shall have the right to assign in part or in full to another NATO
Subsidiary Body, NATO Agency or any other entity acting on behalf of NATO the
rights, obligations, title and interest in and to this Contract Such assignment
will not entitle the contractor to any additional payments or any other
consideration. NAMSA will notify such assignment in writing to the Contractor.

 

Clause 4 - PATENT INDEMNITY

 

Except as otherwise provided in this contract, the Contractor agrees to assume
all liability for the Infringement, If any, of patents in force in the countries
where the services will be performed under this contract and in other countries
where the patents are in force; and will be responsible for obtaining any patent
licenses necessary for the performance of this contract and for making any other
arrangements required to protect NAMSA from any liability for patent
infringement in said countries. The Contractor will notify NAMSA of any claim of
which it has knowledge, or may be notified, of patent Infringement pertaining
thereto.

 

Clause 5 - SECURITY

 

If any plans, specifications or other similar documents relating to the contract
or the performance of same are marked “Cosmic Top Secret”, “NATO Secret”, “NATO
Confidential”, or “NATO Restricted”, the Contractor shall safeguard NATO
security by:

 

5.1         ensuring that no such document is accessible to any person not
entitled to knowledge of such document;

 

5.2         complying with the national security regulations currently in force
in its country;

 

5.3         complying with any special NATO or NAMSA security regulations which
may be supplied by NAMSA.

 

Clause 6 - IMPORT AND EXPORT FORMALITIES

 

The Contractor shall be responsible for compliance with all applicable national
import and export customs regulations and formalities, including payment of fees
incident thereto and the posting of a customs bond, if required, and further,
including all required licenses, customs declarations and other documentation,
concerning the entry to and the exit from the Contractor’s facility, including
delivery to final destination, of all items or materiel pertinent to the
Contractor’s performance under this contract except as otherwise provided
herein.

 

Clause 7 - TAXES AND DUTIES

 

7.1       NAMSA, as a subsidiary body of NATO is, by application of the Ottawa
Agreement, dated 20 September 1951, exempt from all taxes and duties.

 

2

--------------------------------------------------------------------------------


 

7.2         Services sold to or through NAMSA are to be considered as exports.
Consequently, the Contractor is responsible for obtaining any documentation
required to permit NAMSA and its customers to benefit from the fiscal regime
applicable to exports.

 

7.3         However, If the Contractor is compelled by application of any
governmental law or regulation to pay any readily identifiable tax or duty in
relation to this contract, he will indicate such tax or duty as a separate item
of cost on his invoice(s). Any such tax or duty shall be fully identified by
reference to the governmental law or regulation pursuant to which such tax or
duty is enforced.

 

7.4         Following payment by NAMSA of the amount(s) for taxes and/or duties
pursuant to paragraph 7.3 above, should the Contractor receive a rebate or
rebates, of any part or all of the said amount(s) so paid by NAMSA, the
Contractor shall notify NAMSA promptly and the amount(s) of such rebate(s) shall
be credited or paid over by the Contractor to NAMSA at NAMSA’s option. The
Contractor shall take any action that could be reasonably required in order to
obtain such rebate(s) whenever he is aware of the possibility of obtaining it
(them).

 

7.5         The submission of an Invoice for taxes and/or duties under the
provisions of this Clause shall constitute the Contractor’s guarantee that such
taxes have or will be paid. If for any reason, the taxes and/or duties are not
paid, they shall be refunded in full with any interest earned while the funds
for such payment(s) were held by the Contractor.

 

NOTE: If the contract Is to be performed in Luxembourg, the foregoing clause is
to be made inapplicable to the contract by mention to that effect In the Terms
and Conditions and the following clause added in lieu thereof:

 

“Taxes and Duties

 

The Agreement between NAMSA and the Government of Luxembourg, dated 19 June
1968, entitled ‘Agreement regarding exemption from taxes, duties and rates
granted to NAMSO by the Luxembourg Authorities’ is applicable to this contract
and is made a part hereof by reference.”

 

Clause 8 - SPECIAL AREAS

 

8.1         Except as otherwise provided in this contract, the Contractor shall
not acquire for use in the performance of this contract any materiel and/or
services originating from sources in countries which are:

 

8.1.1     subject to a formal trade embargo to be observed by NATO.:

 

8.1.2     known to disregard international trade conventions in respect of
copyright;

 

8.1.3     under communist control:

 

- China (PRC)

- Cuba

- Laos

- North Korea

- Vietnam.

 

8.2         Except as otherwise provided in this contract, the Contractor agrees
to insert the provisions of this clause in subcontracts hereunder.

 

Clause 9 - WARRANTY

 

9.1         Contractor hereby guarantees that he will perform all services under
this contract in a good and workmanlike manner, in accordance with any technical
orders or other instructions as specified in

 

3

--------------------------------------------------------------------------------


 

this contract and that the items on which the work is performed will be
guaranteed for the period of time specified in the contract.

 

9.2         If Contractor supplies any spare parts hereunder, unless otherwise
specified in this contract such items shall be unused and in new condition, of
the latest production, and conform to the latest applicable specifications,
drawings, and other descriptions, if any, of appropriate military and/or
civilian agencies, and, if any, of the Contractor and shall be free from defects
in material, design and/or workmanship.

 

9.3         If any equipment incident to services or component thereof to which
this guarantee applies, falls to provide such service due to defective services
of the Contractor or defective spare parts furnished by the Contractor, the
Contractor agrees either to repair the equipment or component, at its own
expense, including any transportation costs, or reach an agreement with NAMSA
for an equitable settlement. The Contractor shall undertake, if he chooses to
carry out the repair work, to grant the same guarantee for the repaired
equipment as was applied to the original equipment. Failure to reach such an
agreement shall be a dispute within the meaning of the clause entitled
“Disputes” in these General Provisions.

 

Clause 10 - DEFAULT

 

If the Contractor fails to perform the services within the time specified,
becomes bankrupt, or otherwise fails to comply with his obligations under this
contract, NAMSA may by written Notice of Default to the Contractor terminate the
whole or any part of this contract at no cost to NAMSA. Thereafter, NAMSA may
procure or otherwise obtain the services so terminated, and the Contractor shall
be liable for any damages and/or extra costs incurred by NAMSA and/or its
customer(s) as a direct consequence of the Contractor’s failure to comply with
his obligations under this contract, unless Contractor’s failure to perform is
due to causes beyond his control and without his fault or negligence. The
Contractor shall continue to perform under this contract to the extent not
terminated hereunder.

 

Clause 11 - TERMINATION FOR CONVENIENCE OF NAMSA

 

In the event NAMSA determines that services ordered hereunder are no longer
required, the Contractor agrees to cease Its work hereunder and cancel any
subcontracts hereunder and will use its best endeavours to effect such stoppage
and/or cancellation on terms as favourable to NAMSA as can be granted or
obtained, or as may be more fully set forth in this contract.

 

Clause 12 - NAMSA FURNISHED PROPERTY

 

12.1      It is the policy of NAMSA that the Contractor shall furnish all
property, including spare parts, necessary for the successful and timely
performance of the services required under its maintenance contracts. Therefore,
the following provisions are applicable to this contract only if NAMSA furnishes
NAMSA property to the Contractor for his use in the performance of this
contract, or requires the Contractor to acquire property, to which NAMSA will
assume title, for such use.

 

12.2      NAMSA Furnished Property

 

NAMSA shall deliver to the Contractor, for use in connection with and under the
terms of this contract, the property described as NAMSA furnished property in
the contract, together with such related data and information as the Contractor
may request and as may reasonably be required for the intended use of such
property (hereinafter referred to as “NAMSA furnished property”). The delivery
or performance dates for the materiel or services to be furnished by the
Contractor under this contract are based upon the expectation that MAMSA
furnished property suitable for use will be delivered to the Contractor at the
times stated in the contract, or, if not so slated, in sufficient time to enable
the Contractor to meet such delivery or performance dates. In the event that
NAMSA furnished property is not delivered to the Contractor by such time or
times, NAMSA shall, upon timely written request made by the Contractor, make a
determination of the delay, if any, occasioned the Contractor hereby, and shall
equitably adjust the delivery or performance dates or the contract price, or
both, and any other contractual provision affected by

 

4

--------------------------------------------------------------------------------


 

any such delay, in accordance with the procedures provided for in the clause of
this contract entitled “Changes”. In the event NAMSA furnished property is
received by the Contractor in a condition not suitable for the Intended use the
Contractor shall, upon receipt thereof, notify NAMSA of such fact and, as
directed by NAMSA, either (i) return such property at the NAMSA expense or
otherwise dispose of the property, or (ii) effect repairs or modifications. Upon
the completion of (I) or (II) above, NAMSA upon written request of the
Contractor shall equitably adjust the delivery or performance dates or the
contract price, or both, and any other contractual provision affected by the
rejection or disposition, or the repair or modification, in accordance with the
procedures provided for in the clause of this contract entitled “Changes’. The
foregoing provisions for adjustment are exclusive and NAMSA shall not be liable
for breach of contract by reason of any delay in delivery of NAMSA furnished
property or delivery of such property in a condition not suitable for its
intended use.

 

12.3                        Changes in NAMSA Furnished Property

 

12.3.1              By notice in writing, NAMSA may (i) decrease the property
provided or to he provided by NAMSA under this contract, or (ii) substitute
other NAMSA property for property to be provided by NAMSA, or to be acquired by
the Contractor for NAMSA under this contract. The Contractor shall promptly take
such actions as NAMSA may direct with respect to the removal and shipment of
property covered by such notice.

 

12.3.2              In the event of any decrease in or substitution of property
pursuant to paragraph 12.3.1 above, or any withdrawal of authority to use
property provided under any other contract, which property NAMSA had agreed in
the contract to make available for the performance of this contract, NAMSA, upon
the written request of the Contractor (or, if the substitution of property
causes a decrease in the cost of performance, on his own initiative), shall
equitably adjust such contractual provisions as may be affected by the decrease,
substitution or withdrawal, in accordance with the procedures provided for in
the “Changes” clause of this contract.

 

12.4                        Title

 

12.4.1              Title to all property furnished by NAMSA shall remain in
NAMSA. In order to define the obligations of the parties under this clause,
title to each item of facilities, special test equipment, and special tooling
acquired by the Contractor for NAMSA pursuant to this contract shall pass to and
vest in NAMSA when it has been fully paid for by NAMSA either through
amortization under this contract or otherwise.

 

12.4.2              All NAMSA furnished property, together with all property
acquired by the Contractor title to which vests in NAMSA under this paragraph,
is subject to the provisions of this clause and is hereinafter collectively
referred to as “NAMSA property”. Title to NAMSA property shall not be affected
by the incorporation or attachment thereof to any property owned or leased by
the Contractor, nor shall such NAMSA property or any part thereof be or become a
fixture or lose its identity as a personality by reason of allocation to any
realty. For the purposes of this clause, It shall be assumed that title to
property furnished under this contract is vested in NAMSA even though it may, in
actuality, be owned by one or more NAMSA customers or NATO member countries.

 

12.5                        Property Administration

 

The Contractor shall comply with the provisions of this contract identified as
“Property Administration”.

 

12.6                        Use of NAMSA Property

 

NAMSA property shall, unless otherwise provided herein or approved by NAMSA be
used only for the performance of this contract.

 

12.7                        Utilization, Maintenance and Repair of NAMSA
Property

 

The Contractor shall maintain and administer, in accordance with sound
industrial practice, and in accordance with any other applicable provision as
may be specified in the contract, a program for the utilization, maintenance,
repair, protection and preservation of NAMSA property, until

 

5

--------------------------------------------------------------------------------


 

disposed of by the Contractor, in accordance with this clause.  In the event
that any damage occurs to NAMSA property the risk of which had been assumed by
NAMSA under this contract, NAMSA shall replace such items or the Contractor
shall make such repair of the property as NAMSA directs; provided, however, that
if the Contractor cannot effect such repair within the time required, the
Contractor shall dispose of such property in the manner directed by NAMSA. The
contract price includes no compensation to the Contractor for the performance of
any repair or replacement for which NAMSA is responsible and an equitable
adjustment will be made in any contractual provisions affected by such repair or
replacement of NAMSA property made at the direction of NAMSA, in accordance with
the procedures provided for In the “Changes” clause of this contract. Any repair
or replacement for which the Contractor is responsible under the provisions of
this contract shall be accomplished by the Contractor at his own expense.

 

12.8                        Risk of Loss

 

12.8.1              Except for losses, destruction or damage resulting from a
failure of the Contractor due to willful misconduct or lack of good faith of any
of the Contractor’s managerial personnel as defined herein, to maintain and
administer the program for the maintenance, repair, protection and preservation
of NAMSA property as required by paragraph 12.7 hereof, and except as
specifically provided in this contract, the Contractor shall not be liable for
loss or destruction or damage to the NAMSA property provided under this
contract:

 

12.8.1.1                            caused by any peril while the property is in
transit off the Contractor’s premises; or

 

12.8.1.2                            caused by any of the following perils while
the property is on the Contractor’s or subcontractor’s premises or on any
premises where such property may properly be located, or by removal therefrom
because of any of the following perils, called “excepted perils”;

 

·                                          fire, lightning, windstorm, cyclone,
tornado, hails; explosion; riot, riot attending a strike, civil commotion;
vandalism and malicious mischief; sabotage; aircraft or objects falling
therefrom; vehicles running on land or tracks; excluding vehicles owned or
operated by the Contractor or any agent or employee of the Contractor, smoke;
sprinkler leakage; earthquake or volcanic eruption; flood, meaning thereby
rising of a body of water; nuclear reaction, nuclear radiation or radioactive
contamination; hostile or warlike action, Including action in hindering,
combating, or defending against an actual, impending or expected attack by any
government or sovereign power (de jure or de facto), or by any authority using
military, naval, or air forces; or by an agent of any such government, power,
authority or forces; or,

 

·                                          other peril, of a type not listed
above, as may be specified in the contract.

 

12.8.2              If the Contractor transfers NAMSA property to the possession
and control of a subcontractor, the transfer shall not affect the liability of
the Contractor for loss or destruction of or damage to the property as set forth
above. However, the Contractor shall require the subcontractor to assume the
risk of, and be responsible for, any loss or destruction of or damage to the
property while in the latter’s possession or control, except to the extent that
the subcontract, with the prior approval of NAMSA, provides for the relief of
the subcontractor from such liability. In the absence of such approval, the
subcontract shall contain appropriate provisions requiring the return of all
NAMSA property in as good condition as when received, except for reasonable wear
and tear or for the utilization of the property in accordance with the
provisions of the prime contract.

 

12.8.3              The term “Contractor’s managerial personnel” as used herein
means the Contractor’s directors, officers and any of his managers,
superintendents, or other equivalent representatives who have supervision or
direction of:

 

·                                          all or substantially all of the
Contractor’s business;

 

·                                          all or substantially all of the
Contractor’s operation at any one plant or separate location at which the
contract is being performed;

 

6

--------------------------------------------------------------------------------


 

·                                          a separate and complete major
industrial operation in connection with the performance of this contract.

 

12.8.4              The Contractor represents that he is not including in the
price hereunder, and agrees that he will not hereafter include in any price to
NAMSA, any charge or reserve for insurance (including any self insurance funds
or reserve) covering loss or destruction of or damage to the NAMSA property
caused by any excepted peril.

 

12.8.5              Upon the happening of loss or destruction of or damage to
any NAMSA property caused by an excepted peril, the Contractor shall notify
NAMSA thereof and shall take all reasonable steps to protect the NAMSA property
from further damage, separate the damaged and undamaged NAMSA property, put all
the NAMSA property in the best possible order, and furnish to NAMSA a statement
of:

 

·                                          the lost, destroyed and damaged NAMSA
property;

 

·                                          the time and origin of the loss,
destruction, or damage;

 

·                                          all known interests in commingled
property of which the NAMSA property is a part; and

 

·                                          the insurance, If any, covering any
part of or Interest in such commingled property.

 

12.8.6              The Contractor shall be entitled to an equitable adjustment
in the contract price for the expenditures made by him in performing his
obligations under this subparagraph 12.8.5 in accordance with the procedures
provided for in the “Changes” clause of this contract.

 

12.8.7              With the approval of NAMSA after loss or destruction of or
damage to NAMSA property, and subject to such conditions and limitations as may
be Imposed by NAMSA, the Contractor may, In order to minimize the loss to NAMSA
or in order to permit resumption of business or the like, sell for the account
of NAMSA any item of NAMSA property which has been damaged beyond practicable
repair, or which is so commingled or combined with property of others, including
the Contractor’s, that separation is impracticable.

 

12.8.8              Except to the extent of any loss or destruction of or damage
to NAMSA property for which the Contractor is relieved of liability under the
foregoing provisions of this clause, and except for reasonable wear and tear or
depreciation, or the utilization of the NAMSA property in accordance with the
provisions of this contract, the Contractor assumes the risk of, and shall be
responsible for, any loss or destruction of or damage to NAMSA property, and
such property (other than that which is permitted to be sold) shall be returned
to NAMSA in as good condition as when received by the Contractor in connection
with this contract, or as repaired under paragraph 12.7 above.

 

12.8.9              In the event the Contractor is reimbursed or compensated for
any loss or destruction of or damage to the NAMSA property, caused by an
excepted peril, he shall equitably reimburse NAMSA. The Contractor shall do
nothing to prejudice NAMSA’s rights to recover against third parties for any
such loss, destruction or damage and, upon the request of NAMSA, shall at
NAMSA’s expense, furnish to NAMSA all reasonable assistance and cooperation
(including the prosecution of suit and the execution of instruments of
assignment in favour of NAMSA) in obtaining recovery. In addition, where a
subcontractor has not been relieved from liability for any loss or destruction
of or damage to NAMSA property, the Contractor shall enforce the liability of
the subcontractor for such loss or destruction of or damage to the NAMSA
property, for the benefit of NAMSA.

 

12.9                        Access

 

NAMSA and any person designated by it, shall at all reasonable times have access
to the premises wherein any NAMSA property is located, for the purpose of
inspecting the NAMSA property.

 

7

--------------------------------------------------------------------------------


 

12.10                 Final Accounting and Disposition of NAMSA Property

 

Upon the completion of this contract, or at such earlier dates as may be fixed
by NAMSA, the Contractor shall submit, In a form acceptable to NAMSA inventory
schedules covering all items of NAMSA property not consumed in the performance
of this contract (including any resultant scrap) or not theretofore delivered to
NAMSA, and shall prepare for shipment, deliver f.o.b. origin, or dispose of the
NAMSA property, as may be directed or authorized by NAMSA. The net proceeds of
any such disposal shall be credited to the contract price or shall be paid in
such other manner as NAMSA may direct.

 

12.11                 Restoration of Contractor’s Premises and Abandonment

 

Unless otherwise provided herein, NAMSA:

 

12.11.1                               may abandon any NAMSA property in place,
and thereupon all obligations of NAMSA regarding such abandoned property shall
cease; and

 

12.11.2                               has no obligation to the Contractor with
regard to restoration or rehabilitation of the Contractor’s premises, neither in
case of abandonment of property, disposition thereof on completion of need of
the Contractor, nor otherwise, except for restoration or rehabilitation costs
which are properly Included In an equitable adjustment under paragraph 12.8.5
above.

 

12.12                 Communications

 

All communications issued pursuant to this clause shall be in writing.

 

Clause 13 - DISPUTES

 

13.1                        Any dispute arising out of this contract shall be
settled by arbitration.

 

13.2                        The party instituting the arbitration proceedings
shall advise the other party by registered letter, with official notice of
delivery, of his desire to have recourse to arbitration. Within a period of
thirty days from the date of receipt of this letter, the parties shall jointly
appoint an arbitrator. In the event of failure to appoint an arbitrator, the
dispute or disputes shall be submitted to an Arbitration Tribunal consisting of
three arbitrators, one being appointed by NAMSA, another by the other
contracting party, and the third, who shall act as President of the Tribunal, by
these two arbitrators. Should one of the parties fail to appoint an arbitrator
during the fifteen days following the expiration of the first period of thirty
days, or should the two arbitrators be unable to agree on the choice of the
third member of the Arbitration Tribunal, within thirty days following the
expiration of the said first period, the appointment shall be made, within
twenty one days, at the request of the party instituting the proceedings, by the
Secretary General of the Permanent Court of Arbitration in the Hague.

 

13.3                        Regardless of the procedure concerning the
appointment of this Arbitration Tribunal, the third arbitrator will have to be
of a nationality different from the nationality of the other two members of the
Tribunal.

 

13.4                        Any arbitrator must be of the nationality of any one
of the member states of NATO and shall be bound by the rules of security in
force within NATO.

 

13.5                        Any person appearing before the Arbitration Tribunal
in the capacity of an expert witness shall, if he is of the nationality of one
of the member states of NATO, be bound by the rules of security in force within
NATO, if he is of another nationality, no NATO classified documents or
information shall be communicated to him.

 

13.6                        An arbitrator who, for any reason whatsoever, ceases
to act as an arbitrator shall be replaced under the procedure laid down in the
first paragraph of this article.

 

13.7                        The Arbitration Tribunal will take its decisions by
a majority vote. It shall decide where it will meet and, unless it decides
otherwise, shall follow the arbitration procedures of the International Chamber
of Commerce in force at the date of the signature of the present contract.

 

8

--------------------------------------------------------------------------------


 

13.8                        The awards of the arbitrator or of the Arbitration
Tribunal shall be final and there shall be no right of appeal or recourse of any
kind.  These awards shall determine the apportionment of the arbitration
expenses.

 

Clause 14 - GOVERNING LAW

 

Except as otherwise provided in this contract, this contract shall be governed,
interpreted and construed in accordance with French law and such law shall
govern in the event of arbitration.

 

Clause 15- EXAMINATION OF RECORDS

 

15.1                        This clause is applicable to this contract only:

 

15.1.1              if the price, or any of the prices, to be paid for the
supplies and/or services to be furnished hereunder is/are other than (a) firm
fixed price(s);

 

15.1.2              if this contract is terminated by NAMSA, in whole or in
part, and the Contractor submits a termination claim as a result thereof, or

 

15.1.3              In the event a dispute arises between the parties and
arbitration proceedings are instituted pursuant to the clause of this contract
entitled “Disputes”.

 

15.2                        The Contractor agrees that NAMSA or any of its duly
authorized representatives shall, until the expiration of three (3) years after
final payment under this contract, have access to and the right to examine any
pertinent books, documents, papers, and records of the Contractor involving
transactions related to this contract.

 

15.3                        The Contractor further agrees to include in all his
subcontracts hereunder a provision substantially as set forth in this clause,
including this paragraph. In addition a provision is to be added in such
subcontracts to the effect that the auditing of the subcontractors’ books,
documents, papers and records involving transactions related to the subcontract
may be performed by the subcontractors’ national auditing services.

 

15.4                        The period of access and examination described in
paragraphs 15.2 and 15.3 above for records which relate to either appeals under
the “Disputes” clause of this contract or litigation, or the settlement of
claims arising out of the performance of this contract, shall continue until
such appeals, litigation or claims have been disposed of.

 

Clause 16 - MISCELLANEOUS

 

16.1                        The entire agreement between the contracting parties
is contained in this contract and is not affected by any oral understanding or
representation whether made previous to or subsequent to this contract.

 

16.2                        The Contractor is considered to have fully read all
terms, clauses, specifications and detailed special conditions stipulated is
this contract. He unreservedly accepts all the terms thereof.

 

16.3                        In the event of any disagreement between the
original text of this contract and any translation into another language, the
original text will govern.

 

16.4                        All written correspondence and reports by the
Contractor to NAMSA shall be in the language in which this contract is written.

 

9

--------------------------------------------------------------------------------


 

Contract: 4600002272

 

PFO/1050026226/01/000

 

EXHIBIT : TERMINATION FOR CONVENIENCE OF NAMSA

 

1.                                      The performance of work under this
contract may be terminated by NAMSA in accordance with this PART in whole or
from time to time in part, whenever NAMSA shall determine that such termination
is in the best interest of NAMSA, or of the customer country. Any such
termination shall be effected by delivery to the Contractor of a written Notice
of Termination specifying the extent to which performance of work under this
contract is terminated, and the date upon which such termination becomes
effective.

 

2.                                      After receipt of a Notice of Termination
and except as otherwise directed by NAMSA the Contractor shall :

 

a.                                      Stop work under the contract on the date
and to the extent specified in the Notice of Termination;

 

b.                                      Place no further orders or subcontracts
for materiels, services or facilities except as may be necessary for completion
of such portion of the work under the contract as is not terminated;

 

c.                                       Terminate all orders and subcontracts
to the extent that they relate to the performance of work terminated by the
Notice of Termination;

 

d.                                      Assign to NAMSA in the manner, at the
time, and to the extent directed by NAMSA all of the rights, title, and Interest
of the Contractor under the orders and/or subcontracts so terminated, in which
case NAMSA shall have the right, in its discretion to settle or pay any or all
claims arising out of the termination of such orders and subcontracts;

 

e.                                       Settle all outstanding liabilities and
all claims arising out of such termination of orders or subcontracts with the
approval or ratification of NAMSA, to the extent NAMSA may require, which
approval or ratification shall be final and conclusive for all purposes of this
Part;

 

f.                                        Transfer title to NAMSA to the extent
that title has not already been transferred and deliver to NAMSA in the manner,
at the time, and to the extent, if any, directed by NAMSA :

 

(1)                                 the fabricated or unfabricated parts, work
in process, completed work, supplies and other materiel produced as a part of or
acquired in connection with the performance of the work terminated by the Notice
of Termination.

 

(2)                                 the completed or partially completed plans,
drawings, information, and other property which, if the contract had been
completed, would have been required to be furnished to NAMSA, and,

 

(3)                                 the jlgs, dies and fixtures, and other
special tools and tooling acquired or manufactured for the performance of this
contract, if expressly required by NAMSA, for the cost of which the Contractor
has been or will be reimbursed under this contract;

 

1

--------------------------------------------------------------------------------


 

g.                                       Use his best efforts to sell in the
manner, at the times, to the extent, and at the price or prices directed or
authorized by NAMSA any property of the types referred to in subparagraph f.
above, provided however, that :

 

(1)                                 the Contractor shall not be required to
extend credit to any purchaser,

 

(2)                                 the Contactor may acquire any such property
under the conditions prescribed by and at the price(s) approved by NAMSA, and

 

(3)                                 the proceeds of any such transfer or
disposition shall be applied in reduction of any payments to be made by NAMSA to
the Contractor under this contract or shall otherwise be credited to the price
or cost of the work covered by this contract or paid in such other manner as
NAMSA may direct.

 

h.                                      Complete performance of such part of the
work as shall not have been terminated by the Notice of Termination, and

 

i.                                          Take such action as may be
necessary, or as NAMSA may direct, for the protection and preservation of the
property related to this contract which is in the possession of the Contractor
and in which NAMSA has or may acquire an interest.

 

3.                                      a.                                     
The Contractor shall submit to NAMSA, not later than sixty (60) days after
receipt of a Notice of Termination, a list containing :

 

(1)                                 the state of the completion of his plans and
production under this contract and those of his orders and subcontracts,

 

(2)                                 actions planned or initiated by the
contractor in order to fulfill his obligations under paragraph 2. above.

 

b.                                      NAMSA shall be entitled to be
represented during the Contractor’s preparation of the list mentioned in
subparagraph a. above.

 

4.                                      a.                                     
After receipt of a Notice of termination, the Contractor shall submit to NAMSA
its termination claim, in the form and with the certification prescribed by
NAMSA. Such claim shall be submitted promptly but in no event later than nine
(9) months from the effective date of termination, unless one or more extensions
in writing are granted by NAMSA, upon request of the Contractor made in writing
within such nine (9) months period or extension thereof, if NAMSA determines
that the facts justify such action.

 

b.                                      Upon failure of the Contractor to submit
his termination claim within the time allowed, NAMSA may, subject to the
provisions of paragraph 6. below, determine on the basis of information
available to it, the amount if any, due to the Contractor by reason of the
termination and shall thereupon pay the Contractor the amount so determined.
NAMSA’s decision on the amount due to the Contractor shall in such case, be
final, subject to no appeal nor arbitration. However, the decision of NAMSA
relative to whether an extension of time should be granted shall be subject to
appeal as a “dispute” within the meaning of the Clause entitled “Disputes” in
the General Provisions.

 

2

--------------------------------------------------------------------------------


 

5.                                      Subject to the provisions of paragraph
4. above, the Contractor and NAMSA agree upon the whole or any part of the
amount or amounts to be paid to the Contractor by reason of the total or partial
termination or work pursuant to this Part, which amount or amounts may include a
reasonable allowance for profit on work done, provided the contract terms do not
otherwise prohibit the allowance of profit on items thereunder, and provided
that such agreed amount or amounts, exclusive of settlement costs, shall not
exceed the total contract price as reduced by the amount or payments otherwise
made and as further reduced by the contract price of work not terminated. The
Contract shall be amended accordingly and the Contractor shall be paid the
agreed amount. Nothing in paragraph 6. below, prescribing the amount to be paid
to the Contractor in the event of failure of the Contractor and NAMSA to agree
upon the whole amount to be paid to the Contractor by reason of the termination
of work pursuant to this Part, shall be deemed to limit, restrict, or otherwise
determine or affect the amount or amounts which may be agreed upon to be paid to
the Contractor pursuant to this paragraph 5.

 

6.                                      If NAMSA terminates the contract
according to this PART and the Contractor and NAMSA fail to agree in whole or in
part on the amount to be paid to the Contractor by reason of the termination of
work pursuant to this PART as provided in paragraph 5. above, the Contractor
shall be entitled to the following reimbursement :

 

a.                                      For completed supplies accepted by NAMSA
(or sold or acquired as provided in paragraph 2.g. above) and not paid for
previously, a sum equivalent to the aggregate price of such supplies computed in
accordance with the price or prices specified in the contract, appropriately
adjusted for any saving of freight or other charges.

 

b.                                      (1)                                 the
costs incurred in the performance of the work terminated, including initial
costs and preparatory expenses allocable thereto, but exclusively of any costs
attributable to supplies and/for services paid, or to be paid for under
subparagraph a. above.

 

(2)                                 the cost of settling and paying claims
arising out of the termination of work under subcontracts or orders, as provided
in paragraph 2.e. above, which are properly chargeable to the terminated portion
of the contract exclusive of amounts paid or payable on account of supplies or
materiels delivered or services furnished by subcontractors or vendors prior to
the effective date of the Notice of Termination, which amounts shall be included
in the costs payable under (1) above, and,

 

(3)                                 a sum, as a profit, equal to two percent (2
%) of that part of the amount determined under (1) above, which represents the
costs of articles and materiels not processed by the Contractor, plus a sum
equal to eight percent (8 %) of the remainder of such amount but the aggregate
of such sums shall not exceed six percent (6 %) of the whole of the amount
determined under (1) above, which amount for the purpose of this subdivision
(3) shall exclude any charges for interest on borrowings, provided. however,
that if its appears that the Contractor would have sustained a loss on the
entire contract had it been completed, no profit shall be included or allowed
under this subdivision (3) and an appropriate adjustment shall be made reducing
the amount or the settlement to reflect the indicated rate of loss.

 

c.                                       The reasonable costs of settlement
including accounting, legal, clerical and other expenses reasonably necessary
for the preparation of settlement claims and supporting data with respect to the
terminated portion of the contract and for the termination and settlement of
subcontracts thereunder, together with reasonable storage, transportation, and
other costs incurred in connection with protection or disposition of property
allocable to this contract;

 

3

--------------------------------------------------------------------------------


 

d.                                      The total sum to be paid to the
Contractor under subparagraphs a. and b. of this paragraph 6., shall not exceed
the total contract price as reduced by the amount of payments otherwise made and
as further reduced by the contract price of work not terminated. Except for
normal spoilage, and except to the extent that NAMSA shall have otherwise
expressly assumed the risk of loss, there shall be excluded from the amounts
payable to the Contractor as provided in paragraph a. above and paragraph b.
(1) above, the fair value, as determined by NAMSA of property which is
destroyed, lost, stolen or damaged, so as to become undeliverable to NAMSA, or
to a buyer pursuant to paragraph 2.g. above.

 

e.                                       in arriving at the amount due to the
Contractor under this clause there shall be deducted :

 

(1)                                 all unliquidated advance or other payments
on account therefor, previously made to the Contractor, applicable to the
terminated portion of this contract.

 

(2)                                 any claim which NAMSA may have against the
Contractor. In connection with this contract, and,

 

(3)                                 the agreed price for, or the proceeds of the
sale of, any materiels, supplies or other things acquired by the Contractor or
sold, pursuant to the provisions of this clause, and not otherwise recovered by
or credited to NAMSA.

 

f.                                        If the termination hereunder be
partial, prior to the settlement of the terminated portion of this contract, the
Contractor may file a request in writing for an equitable adjustment of the
price or prices specified in the contract relating to the continued portion of
the contract, i.e. the portion not terminated by the Notice of Termination, and
such equitable adjustment as may be agreed upon shall be made in such price or
prices.

 

7.                                      NAMSA may from time to time. under such
terms and conditions as it may prescribe, make partial payments and payments on
account against costs incurred by the Contractor in connection with the
terminated portion of this contract whenever, in the opinion of NAMSA, the
aggregate of such payments shall be within the amount to which the Contractor
will be entitled hereunder. If the total of such payments is in excess of the
amount finally agreed or determined to be due under this Part, such excess shall
be payable by the Contractor to NAMSA upon demand, together with interest
computed at the rate of six percent (6 %) per annum, for the period from the
date such excess payment is received by the Contractor to the date on which such
excess is repaid to NAMSA, provided, however, that no interest shall be charged
with respect to any excess payment attributable to a reduction in the
Contractor’s claim by reason of retention or other disposition of termination
inventory until ten (10) days after the date of such retention or disposition,
or such later date as determined by NAMSA by reason of the circumstances.

 

8.                                      Except as otherwise provided for in this
contract, or by applicable statute, the Contractor, from the effective date of
termination and for a period of three (3) years after final settlement under
this contract, shall preserve and make available to NAMSA at all reasonable
times at the office of the Contractor but without direct charge to NAMSA, all
his books, records, documents and other evidence bearing on work terminated
hereunder or to the extent approved by NAMSA, photographs, microphotographs, or
other authentic reproduction thereof.

 

4

--------------------------------------------------------------------------------


 

[g129771kg17i001.jpg]

NAMSA
NATO MAINTENANCE AND SUPPLY AGENCY
PROCUREMENT DIVISION
L-8302 CAPELLEN LUXEMBOURG

FAX: (+352) 30634300
TEL: (+352) 3063 - (Inwards dialing below)

 

Refer to: PP-CA/12/ANH17427.doc

Dial ext.: 6790

 

 

Page 1 of 5

 

 

Date: 23 March 2012

 

 

To:

9R802

ERICKSON AIR-CRANE

 

 

Fax Number:

0015416647613

 

 

 

 

Attention:

Mrs Barbara STIGER

 

 

 

 

Subject:

NAMSA Requests for Proposal ANH12021, ANH12026 and

 

ANH12027, dated 08 March 2012

 

 

 

 

 

Leasing of 3EA heavy-lift forest firefighting helicopters

 

Leasing of 2EA heavy-lift forest firefighting helicopters

 

Leasing of 7EA medium-lift forest firefighting helicopters

 

 

 

 

· RFP Amendment No. 1

 

 

· Questions and Answers: 1st set

 

 

 

 

Reference:

NAMSA’s fax PP-CA/12/ANH17424.doc, dated 08 March 2012

 

 

 

Point of contact:

A. HALBARDIER

 

 

Dear Madam,

 

Please find below the answers to the questions received from potential bidders
contacted for subject RFPs.

 

1.                                      The following documents on subject RFPs
were revised and a copy with the track changes is placed on NAMSA Web Site
https://www.natolog.com/eProcurement/RFP/PublicRFPList.aspx

 

1.1.         Annex 1 to RFP- Part A “Documentation”

1.2.         SOWs

 

2.                                      Question:

 

We have 2 helicopters MI-171. You ask in tender that you need 7 pcs.

Can we participate in the tender if we have only 2 pcs? Or only companies that
have 7pcs can participate?

 

1

--------------------------------------------------------------------------------


 

Answer:

 

Bidders are requested to quote minimum 2 (two) medium size helicopters out of 7
(seven) medium size helicopters.

 

3.             Question:

 

Our helicopters MI-171 meet all requirements (be able to drop 4.000 liters, be
able to fly for 2 hours and so on). The problem is that if you put those
requirements all together we are not able to meet them (we are not able to fly
for 2 hours with 4.000 liters)

 

What is the point of view? We are able to meet the requirements one by one but
not if you put them all together.

Please let us know how the requirements should be read?

 

Answer:

 

The first requirement is to have the capability to carry at least 4000 liters of
water. The second requirement is referring to the endurance of the helicopter,
meaning to say that it must be possible to fly several fire fighting cycles**
within two hours.

 

** for a better illustration, a fire fighting cycle: take on water, fly to the
fire, drop the water, fly back to the nearest water source, take on water and so
on.

 

4.             Question:

 

Is the minimum capacity 4.000 Liters?

 

We have also some helicopters with capacity 3.500 Liters?

What about them. Can we apply with them also?

 

Answer:

 

Yes, the minimum capacity is 4000 Liters.

 

5.             Question:

 

We are reviewing carefully the NAMSA Specifications.

Our company is executing the forest firefighting flight operations in Turkey
using helicopters leased from the operators located in Ukraine and Russia.

The registration of the helicopters we are going to offer for the forest fire
fighting operations are Ukraine, Moldavia and Azerbaijan.

The reason of this type of helicopters are unable to register in Turkey and
other Nato countries.

 

2

--------------------------------------------------------------------------------


 

Do you see any conflict between our above defacto situation and the below
article of Part 19 - Subcontracts of the DRAFT CONTRACT TERMS AND CONDITIONS;

 

“1. The Contractor is solely responsible for the performance of the contract. No
consent or approval by NAMSA of any sub-contract or any provisions thereof shall
be construed to be a determination of the acceptability of any sub-contract
price or of any amount paid under any sub-contract or to relieve the Contractor
of any responsibility for performing the contract in accordance with its terms
and conditions, unless such approval or consent specifically provides otherwise.
The Contractor shall not enter into any sub-contract with firms located outside
NATO countries or having their legal residence outside NATO countries without
the written approval of NAMSA - Contracting Officer. Only in exceptional cases
would NAMSA consider such approval.”

 

In this regard, we would like to get the information from you.

 

Answer:

 

In addition to the above cited Part 19, the following applies:

 

The NAMSO Functional Directive 251 and the NAMSA Procurement Regulations 251-01,
contracts will be awarded to industry in NAMSO member states. Only in sole
source cases, NAMSA is allowed to place orders to firms whose legal residence or
main production facility is located in non-NATO states up to Financial Level D
(EURO 153.000,-) but any further deviations from the policy require the NAMSA
Board of Directors’ (BOD) approval.

 

Based on the above you are invited to quote.

 

6.             Question:

 

Question concerning SOW, paragraph “4.5.6 As a mandatory required document, the
professional CV shall be provided for each person, supporting the helicopters as
an “interpreter” and the “liaison” as well as their replacements. Knowledge and
experience must be demonstrated in the CV.”

Please explain what the “As a mandatory required document, the professional CV
shall be provided for each person”, is in reference to as we are not familiar
with this abbreviation, or document? If there is an additional form to be
completed please let me know where it is that I could find it.

 

Answer:

 

When referring to the CV as mandatory document, it is to be understood that a
fair-minded CV of the relevant person is provided, similar to the one the same
person would provide when applying, for instance, for a new job.

 

3

--------------------------------------------------------------------------------


 

7.             Question:

 

According to the helicopters’ specifications, established by the Hellenic Fire
Brigade (HFB), for forest fire-fighting described from year 2000 till today,
these helicopters exists mostly and, in some cases only, in Non NATO countries
(e.g. Russia, Ukraine, Belarus).

 

Due to this fact, our firm has provided services to HFB all these years
continuously (planning also this year), using as subcontractors firms/Air
operators that are located in the above mentioned countries.

 

Studying the above RFPs we noticed that according to Draft
contract-Part 19/Subcontracts-Paragraph 1 “...the Contractor shall not enter
into any sub-contract with firms located outside NATO countries without the
written approval of NAMSA- Contracting Officer. Only in exceptional cases would
NAMSA consider such approval”.

 

In the same time in Annex I-Part A-paragraph 15 as mandatory requirement it
states that “...any leasing agreements must have been concluded before the date
of offer submission”.

 

These two requirements, in our case, are in contradiction. In aim to prepare all
requested documentation for our quote in such a limited time, we have to have
concluded first a leasing agreement.

 

Therefore, please inform:

 

7.1.                            Can we quote for the RFP’s ANH 12026 and ANH
12027 and submit with our quotation a leasing agreement with subcontractors
located outside NATO countries?

 

7.2.                            If yes, do we need before our offer submission
NAMSA’s written approval?

 

7.3.                            If yes, how can we seek this approval
(documents, ets.) and how long does it take till we receive it?

 

Answer:

 

Bidders are required to quote for the RFP’s ANH 12026 and 12027 taking into
account answer given under Answer Nr 4 and para 13 of the Annex 1 to RFP.

 

4

--------------------------------------------------------------------------------

 

 

 


 

8.                                      Question:

 

Our company is giving firefighting services with 16 helicopters under the five
years contract which has been signed in 2009 with the Turkish Government
Ministry of Forestry. We have huge experience about turnkey helicopter fire
fighting services. Our questions are as follows:

 

8.1.                            Can we enter to the mentioned tender by signing
joint venture/consortium agreement together with our partner company that is
from our of NATO countries since the helicopters are on their registration? The
Pilot Company will be our company (if KA-32, MI-8 MTV I and MI-17, MI-26
helicopters are not certified by EASA, we have to do wet leasing in order to use
them in fire fighting).

 

8.2.                            Since this project is turnkey including Project
management, crew, staff, trainings, logistic services, accommodation,
maintenance, repair, etc,... If item 1 is not allowed, can we enter to the
tender as Air Operator alone by supplying these helicopters from our
subcontractors who is helicopter owners (Not NATO member?)? We believe that if
it is allowed, it will create more helicopter availability and good price for
this NAMSA tender.

 

8.3.                            During the fire fighting operation in Greece,
should helicopters fly under Greek Air Operator Certification (AOC) or is NAMSA
exempt from this as a customer? (In another way do we need to cooperate with any
Greek Operator?)

 

Answer:

 

8.1 and 8.2:                               Joint venture/consortium is allowed.
Bidders to note also Answer Nr. 4 above.

 

8.3:                                                                          
The operator must be the AOC holder.

 

This document will be disseminated to all potential bidders contacted for this
RFP and will also be placed on NAMSA web site.

 

Best regards,

 

A. HALBARDIER

 

Buyer, PP/LA-MMC

 

 

5

--------------------------------------------------------------------------------


 

 [g129771kg19i001.jpg]

NAMSA

NATO MAINTENANCE AND SUPPLY AGENCY

PROCUREMENT DIVISION

L-8302 CAPELLEN LUXEMBOURG

FAX: (+352) 30634300

TEL: (+352) 3063 - (Inwards dialing below)

 

Refer to: PP-CA/12/ANH12021, ANH12026, ANH12027

 

Dial ext.: 6790

 

 

Page 1 of 8

 

 

Date: 27 March 2012

 

 

 

 

 

 

To:

 

9R802

 

ERICKSON AIR-CRANE

 

 

 

Fax Number:

 

0015416647613

 

 

 

 

 

 

 

Attention:

 

Mrs Barbara STIGER

 

 

 

 

 

 

 

Subject:

 

NAMSA Requests for Proposal ANH12021, ANH12026 and
ANH12027, dated 08 March 2012

 

 

 

 

 

 

 

Leasing of 3EA heavy-lift forest firefighting helicopters
Leasing of 2EA heavy-lift forest firefighting helicopters
Leasing of 7EA medium-lift forest firefighting helicopters

 

 

 

 

 

 

 

· Questions and Answers:

 

2nd set

 

 

 

References:

 

NAMSA’s fax PP-CA/12/ANH17424.doc, dated 08 March 2012

 

 

NAMSA’s fax PP-CA/12/ANH17427.doc, dated 23 March 2012

 

 

 

 

 

Point of contact:

 

A. HALBARDIER

 

 

 

Dear Madam,

 

Please find attached the answers to the questions received from potential
bidders contacted for subject RFPs.

 

This document will be disseminated to all potential bidders contacted for this
REP and will also be placed on NAMSA web site.

 

Best regards,

 

A. HALBARDIER

 

Buyer, PP/LA-MMC

 

 

--------------------------------------------------------------------------------


 

RFPs ANH12021, ANH12026 and ANH12027
Lease of firefighting helicopters

 

Bidders’ conference 3-4 April 2012



Questions and Answers

 

1.              Will NAMSA consider submissions for less than 7 medium lift
helicopters? Will NAMSA consider tenders offering 2 or 3 qualified helicopters?

 

Answer:                                        Bidders are requested to quote
minimum 2 (two) medium size helicopters out of 7 (seven) medium size
helicopters.

 

2,              Will NAMSA consider two S-61’s (4000 liter capacity) to replace
one “heavy lift” (S-64) with proof of good value and higher capacity as an
alternate proposal?

 

Answer:                                        No. However, the two S-61’s might
be quoted for the requested 4000 liter capacity requirement (RFP ANH12027).

 

3.              Would NAMSA consider changing the suspended bucket capacity to
3400 liters as they are some very light weight good value buckets in this size
range?

 

Answer:                                        The minimum capacity is 4000
liters

 

4.              Part 9, #4 states to use 190 hours for planning purposes but
Scope of Work 3.1.4. states to use 60 hours. Please clarify which is correct.

 

Answer:                                        RFP
ANH12026:                                   The number of total hours in Part 9,
paragraph 4, is changed from 190 to 135.

 

RFP ANH12027:                                   The number of total hours in
Part 9, paragraph 4, is changed from 190 to 60.

 

5.              Is there a requirement of how long a helicopter has to stay in
the air with a full bucket?

 

Answer:                                        See revised SOWs 3.4.1.3.

 

6.              Will the Hellenic Fire Brigade lend us their buckets or do we
have to have our own?

 

Answer:                                        No.

 

1

--------------------------------------------------------------------------------


 

7.                                      List of Services - SOW

 

1.                                      Article 3 paragraph 3.1.12 of SOW:
“NAMSA/HFB may, if necessary, ask the contractor to increase the number of the
helicopters provided, de-cycling the required arrival time. The contractor shall
make any possible effort to satisfy such a request, especially in cases of
emergency or fire catastrophes.”

 

In the associated list of services there is no line item for such requirement to
provide firm and fixed price. Thus we assume that price given for line item 20
and 30 covers that requirement. Please confirm.

 

Is there a mechanism in place for additional mobilization fees for additional
helicopters as requested?

 

Answer:                          NAMSA will issue a RFP if additional
helicopters are required. Prices subject to mutual agreement.

 

2.                                      Article 3.6 paragraph 3.6.9 of the SOW.
“HFB and the contractor may ask for the replacement of crew members or ground
personnel with other persons of equivalent experience, throughout the
contractual cycle.”

 

On what grounds/reason would a replacement be asked for?

 

Answer:                          E.g. illness, sickness, incapability,
misbehavior in public.

 

8.                                      DRAFT CONTRACT TERMS AND CONDITIONS

 

1.                                      PART 2, para.4, DTOs is not in the NATO
terminology index.

 

Please clarify the meaning of DTO.

 

Answer:                          Detailed Tasking Order.

 

2.                                      PART 4, “No minimum no maximum workload
is guaranteed and NAMSA has no obligation to order any of the services below.

 

For information, the estimated number of flying hours is 190 flight hours/per
helicopter/per 120 days

 

The guaranteed workload is the availability of the helicopters in a ready for
mission status for 120 days.”

 

Confirm guaranteed availability of 120 day workload per helicopter. No guarantee
of flight hours.

 

Answer:                        Confirmed.

 

3.                                      PART 7. “The firm fixed prices/rates are
fixed for the initial contract duration of three years. If NAMSA exercises the
option to extend the

 

2

--------------------------------------------------------------------------------


 

contract by one or two years, the prices shall be revised by application of the
following price revision formula:

 

P4/5= Po (0.2 + 0.8 X S4/5 / So)

Where

 

0,2

 

20% fixed portion not subject to revision

P4/5

 

price(s) for optional years 4 resp. 5

Po

 

Firm fixed prices established in the Terms and conditions for the initial three
contract years.

So

 

Applicable Labour  Wage Index as published by the National Statistics Bureau for
workers of the applicable industry for the month of 
                             

(to be indicated at time of award)

S4

 

Index as described above for the month of
(to be indicated at time of award)

S5

 

Index as described above for the month of
(to be indicated at time of award)

 

So of the formula refers to which country’s Labour Wage Index. Please clarify.

 

Answer:                 The Contractor’s country.

 

4.                       PART 8 paragraph 1. “If not located in Luxembourg, the
Contractor is specifically responsible for obtaining any documentation required
to permit NAMSA and its Customers to benefit from the fiscal regime applicable
to exports.”

 

Please clarify the required documentation.

 

Answer:                All documentation required to obtain for NAMSA the
advantages applying to exports e.g. Import/export taxes, form for temporarily
imports to avoid taxes in case of export.

 

5.                       PART 11 paragraph 3. “Payment will be made based on the
receipt protocols of the provided services. The receipt protocols will be signed
by the monitoring and receipt of services Committee, The standard data form used
by 199 F.B.C.C./F.F.C.C. will be completed on a weekly basis and will be
countersigned by the Contractor and the corresponding officer of the Fire
Corps.”

 

Who is responsible for issuing the receipt protocol each week — NAMSA or HFB?

 

Answer:   HFB

 

6.                   PART 12 paragraph 1.3 “Upon the lapse of the tenth day and
if any one of the helicopters has not been installed and declared in operational
preparedness, NAMSA reserves the right to unilaterally terminate the contract,
declaring the contractor in default.”

 

3

--------------------------------------------------------------------------------


 

In the event that it is agreed upon not to terminate the contract after 10
penalty days, what is the penalty for the days over the 10th.

 

Answer:                In the unlikely event of a delay of more than 10 days a
penalty of 5% will be applied. However, see Part 12, paragraph 1.4. (Termination
under Default)

 

3.                   PART 14. “The Contractor warrants that he has or will
obtain at no cost to NAMSA all necessary licenses and permits required in
connection with the contract; also that he will fully comply with all laws,
decrees and regulations of the country or countries concerned during the
performance of the contract, including the observance of all applicable
rules and regulations governing the site on which work is to be performed.

 

If so exceptionally requested in the PO, all customs clearance formalities shall
be performed by the Contractor at his cost. NAMSA shall in no case be
responsible for charges of any nature incurred by the Contractor in effecting
such clearance or for any customs infraction committed by the Contractor in
connection therewith. The Contractor shall be responsible for compliance with
all applicable national import and export customs regulations and formalities,
including payment of fees incident thereto and the posting of a customs bond, if
required, and further, including all required licenses, customs declarations and
other documentation, concerning the entry to and the exit from the Contractor’s
facility, of all items or materiel pertinent to the Contractor’s performance
under this contract.”

 

Who will give us the documents to move aircraft, spare parts, and equipment
through customs?

 

Answer:                The Contractor has to obtain all documents.
See text above, which is clear.

 

9.          RFP COVER LETTER

 

ARTICLE 3, Paragraph c. the lowest price, furthermore the bidder shall provide
all mandatory documents as defined in the Part A.

 

What is the formula for calculating lowest bid?

 

Answer:

 

Para 3, “Evaluation Criteria”, of the RFP Cover Letter, subparagraph c) is
amended to read as follows:

 

“c.

 

the lowest price, furthermore the bidder shall provide all mandatory documents
as defined in the Part A.

 

 

 

 

 

Lowest price will be resulting from the price for seasonal leasing of 120 days
plus flight hours multiplied by 190 flight hours plus cost for extra days
multiplied by fifteen days.”

 

 

 

The above applies to RFP ANH12021.

For the two other RFPs, please see the SOW, paragraph 3.1.

 

4

--------------------------------------------------------------------------------


 

10.          ARTICLE 5. AUTHORISED SIGNATURE

 

Your proposal must be signed by an official authorized to bind your firm to a
contract.

 

Are there any legal documents required to prove the authority of the official
who will sign the proposal?

 

Answer:       Normally the CEO or a CEO authorized person with letter of
altorney.

 

11.          Letter of Guarantee

 

Is there an obligation to submit a Letter of Guarantee for:

 

·      Participation to the tender (submitting a proposal)?

·      Good performance, in case of awarding a contract?

 

If yes, what is the amount for any case?

 

Answer:       Bidders are not required to submit a Letter of Guarantee.

 

12.          Selection of the most Economical Proposal (Lowest Price)



How is to be estimated the most economical proposal?

 

What costs are to be taken into account in order to form the “comparison
basket”?

 

Is the only cost to be taken into account, the price for seasonal leasing cycle
(code 1137728)?

 

Is also a cost resulting from the flight hours (code 1137729) to be added? If
yes, the cost for how many hours, the hours defined in the RFP’s for planning
purposes or another number?

 

What about the cost for the extra days (code 1137730)?

 

Answer:

 

See answer to paragraph 9 above.

 

13.          Advance Payment

 

In case of awarding a contract to a Company, can this company ask for an advance
payment?

 

If yes, what is the amount and what are the presuppositions to be given?

 

Answer:       No advance payment is foreseen.

 

5

--------------------------------------------------------------------------------


 

14.          Company’s Documents

 

Is there a need to be submitted any document, concerning a participant company:

 

·      Together with its proposal?

·      In case of awarding a contract?

 

Answer:       Revised Part A dated 20 March 2012 is self explanatory.

 

15.          Unscheduled Maintenance

 

Is there any specific time applied to the unscheduled maintenance, for instance,
related to the flight hours of the helicopter or it remains in the discreet
freedom of the HFB?

 

Answer:                     If unscheduled maintenance is required, the
non-available hours until the helicopter return to serviceable condition will be
subtracted from the overall availability and consequently the reimbursable cost
will be deducted.

 

16.          Amount of Penalties

 

Is there a “ceiling” for the total amount of penalties to be imposed to a
company or it may exhaust the entire contract?

 

Answer:                 See Part 12 of the Draft Contract Terms and Conditions.

 

17.          Clarification of the number of helicopters and the flight hours

 

There is a need to be clarified regarding the number of helicopters to be
provided and the estimated flight hours per helicopter. Specifically, in the
RFPs ANH 12026 (Heavy lift helicopters) and ANH12027 (Medium-lift helicopters)
there is a disagreement between the draft contract (part 4 and part 9) and the
SOW (para 1 and 3) concerning the number of helicopters of each RFP as well as
the estimated flight hours per helicopter.

 

In addition, clarify if it is mandatory term that offers are accepted only for
the total number of helicopters which are required in each RFP (ANH12026 two
(2) helicopters, ANH 12027 seven (7) helicopters)

 

Answer:                     Offers will be accepted only for the total number of
(2) two helicopters in RFP ANH12026 for heavy-lift but for the medium-lift
helicopters in RFP ANH12027 offers for (2) medium-lift helicopters as a minimum
is also acceptable.

 

6

--------------------------------------------------------------------------------


 

18.                               RFP ANH12027: Leasing of seven (7) medium-lift
forest firefighting helicopters with a suspended bucket of a minimum capacity of
4000 lt of water for the forest firefighting needs

 

18.1.                SOW, page 3 of 14 (Item 3.1.1.): It says “The leasing cycle
is defined to be the one hundred and ninety (120) days period per helicopter”
and in parenthesis it is written as (120) although it is mentioned one hundred
and ninety days. Which one is true?

 

Answer:               120 days is correct.

 

18.2.           SOW, page 3 of 14 (Item 3.1.4.): Can you please confirm the
total amount of flying hours are 60 hours per each firefighting season/per
helicopter or 60 hours per each month/per helicopter?

 

Answer:                    Please see answer to question No. 04

 

19.                               RFP ANH12026: Leasing of 2 (two) heavy-lift
forest firefighting helicopters with a suspended bucket of a minimum capacity of
7000 lt of water for the forest firefighting needs

 

SOW, page 3 of 15 (Item 3.1.1): It says “The leasing cycle is defined to be the
one hundred and ninety (120) days period per helicopter” and in parenthesis it
is written as (120) although it is mentioned one hundred and ninety days. Which
one is true?

 

Answer:                    See answer to question 18.2. above.

 

7

--------------------------------------------------------------------------------


 

[g129771kg23i001.jpg]

NAMSA
NATO MAINTENANCE AND SUPPLY AGENCY
PROCUREMENT DIVISION
L-8302 CAPELLEN LUXEMBOURG

FAX: (+352) 30634300
TEL: (+352) 3063 - (Inwards dialing below)

 

Refer to: PP-CA/12/ANH12021, ANH12026, ANTH12027

Dial ext.: 6790

 

Page 1 of 8

 

Date: 10 April 2012

 

To:

9R802

ERICKSON AIR-CRANE

 

 

Fax Number:

0015416647613

 

 

Attention:

Mr. Patrick PILOLLA / Mrs Barbara STIGER

 

 

Subject:

NAMSA Requests for Proposal ANH12021, ANH12026 and ANH12027, dated 08 March 2012

 

 

 

 

 

Leasing of 3EA heavy-lift forest firefighting helicopters 
Leasing of 2EA heavy-lift forest firefighting helicopters 
Leasing of 7EA medium-lift forest firefighting helicopters

 

 

 

·  Questions and Answers:

3rd set

 

 

References:

NAMSA’s fax PP-CA112/ANH17424.doc, dated 08 March 2012

 

NAMSA’s fax PP-CA/12/ANH17427.doc, dated 23 March 2012

 

NAMSA’s fax PP-CA/ANH12021, ANH12026, ANH12027, dated 27 March 2012

 

 

Point of contact:

A. HALBARDIER

 

Dear Sir,

 

Please find attached the answers to the questions raised from potential bidders
contacted for subject RFPs during the Bidders’ conference which was held at
NAMSA on 03 April 2012.

 

This document will be disseminated to all potential bidders contacted for this
RFP and will also be placed on NAMSA web site.

 

Best regards,

 

A. HALBARDIER

Buyer, PP/LA-MMC

 

--------------------------------------------------------------------------------


 

RFPs ANH12021, ANH12026 and ANH12027

 

Lease of firefighting helicopters

 

Questions and answers raised during the Bidders’ conference held at NAMSA on 03
April 2012

 

1.)                                  Question:

 

ANNEX 1, page 1, paragraph 2, DOCUMENTATION REQUIRED states:

 

“A Type Certificate or another equivalent certificate, which must be recognized
and accepted by the Hellenic Civil Aviation, in its original or true copy or
photocopy certified according to the law, by a competent authority.”

 

We have a concern regarding the documentation required for the aircraft.
Although proof of a Type Certificate is required to illustrate the approved
design element of the type aircraft, there is no specific documentation required
to verify the aircraft’s category of aerial service. As you may know, aircraft
are categorized as either Restricted Category or Standard Category aircraft. In
previous tenders, the Hellenic Fire Brigade (HFB) has specifically required
documentation evidencing that the aircraft are categorized as Standard Transport
Category by the FAA or JAA. Our primary concern is that the HFB required such
documentation because either the HFB or the Hellenic Civil Aviation Authority
may impose a limitation on Restricted Category aircraft that restricts
Restricted Category aircraft from flying over populace areas, thus limiting such
aircraft’s ability to perform the mission as required by the RFP.

 

ANSWER: Required that the aircraft are categorized as Standard Transport
Category by the FAA or JAA.

 

2.)                                  Question:

 

It has come to our attention that a Declaration of Eligibility (DOE), as issued
by our United States Department of Commerce, may be required to comply with the
International Competitive Bidding process.

 

We have a concern that there is no reference to a requirement to provide a DOE
within the RFP, nor have we found a reference to this requirement in the NAMSA
Procurement Regulations. Our primary concern is that without a U. S. Department
of Commerce DOE, a response to the RFP will be invalid due to non-compliance.

 

ANSWER: Bidders must be registered with NAMSA source file. The procedure for
registration can be found on the NAMSA web-site.

 

3.)                                  Question:

 

What are the applicable Taxes and Duties on NAMSA contracts?

 

1

--------------------------------------------------------------------------------


 

ANSWER: See Part 8 Taxes and duties of the draft contract and Clause 7 of the
NAMSA General Provisions for Fixed ‘Price Contracts.

 

4.)           Question:

 

In which language documentation Should be send?

 

ANSWER: In English, See Annex 1 to RFP, para.1

 

5.)           Question:

 

Will fuel consumption be considered during the bid evaluation?

 

ANSWER: NO.

 

6.)           Question:

 

What would be the level of knowledge of English language?

 

ANSWER: Minimum level 4 JAA.

 

7.)           Question:

 

What would be the issuance date of contract?

 

ANSWER: Scheduled for Mid May 2012.

 

8.)           Question:

 

What is (are) the indicative location (s) of the MOB?

 

ANSWER: As an indication some of the Main Operating Bases of the Hellenic FB in
2011 were:

 

·                 Total (Athens Area)

·                 Andravida (West Pelloponese Area)

·                 Chania (Souda Area Crete Island)

·                 Heraklion (East Crete Area))

 

9.)           Question:

 

Are double crews required?

 

ANSWER: It is up to the bidders to define crew requirements based on the
requested availability period/missions and the safety of flight parameters.

 

2

--------------------------------------------------------------------------------


 

10.)         Question:

 

What are the HFB obligations of food and accommodations?

 

ANSWER: See SOW Part 5 HFB Obligations, para 5.1.2. Providing only space for the
installation...In other words nothing but space will be provided.

 

11.)         Question:

 

Who will perform operation planning?

 

ANSWER: See Part 6 para 6.1 of the SOW.

 

12,)         Question:

 

What is the size of back-up buckets?

 

ANSWER: Same as original one, i.e. 2 identical buckets per helicopter.

 

13.)         Question:

 

Insurance coverage?

 

ANSWER: Insurance certificate must fully cover all potential risks.

 

14.)         Question:

 

Do we have to attach to our bid letter of invitation received from our Ministry
of Technology?

 

ANSWER; No, it is not required.

 

15.)         Question:

 

Question/Answers Nr. 15 “Unscheduled Maintenance” provided on 27 March 2012 is
herewith modified as follows:

 

Unscheduled Maintenance

 

Is there any specific time applied to the unscheduled maintenance, for instance,
related to the flight hours of the helicopter or it remains in the discreet
freedom of the HFB?

 

ANSWER: See draft contract Part 12, Para 1.5

 

16.)         Attached you will find the modified version dated 04 April 2012 of
Annex 1 “Documentation required” to the RFP.

 

3

--------------------------------------------------------------------------------


 

The changes are as follows:

 

·                                          Paragraph 13 has been amended.

·                                          Paragraph 14 has been deleted in its
entirety.

·                                          Paragraph 15 reads paragraph 14.

 

17.)         Part A — Technical Proposal/Capability and Qualification form

 

A. Mandatory Requirements

 

Paragraph 1 has been modified as follows:

 

The bidder must provide, as part of his technical proposal:

 

·                                          Description of the company’s
experience and capabilities in providing services as those requested in the RFP,
minimum in the last two years.

 

·                                          References and Point of Contact for
customers serviced by similar contracts.

 

·                                          The documentation as detailed in the
Annex 1 of this Part and the mandatory required valid documents and data as
detailed in paragraphs 3.6.11, 3.6.12 and 4.5.6 of the SOW.

 

4

--------------------------------------------------------------------------------


 

Annex 1 to RFP - Part A “Technical Proposal/Capability and Qualification Form

Revised 04.04.2012

 

DOCUMENTATION REQUIRED

 

1.              Offers shall include the following documentation, certificates,
documents and manuals, which can be accepted only in English language,
otherwise, the original document accompanied by an official translation into
English must be submitted.

 

2.              A Type Certificate or another equivalent certificate, which must
be recognized and accepted by the Hellenic Civil Aviation, in its original or
true copy or photocopy certified according to the law, by a competent authority.

 

3.              A Certificate of Aerial Work, for JAA member-countries
(European). For non JAA member-countries, a valid Air Operator’s Certificate
(A.O.C.) (non-European). The Certificate of Aerial Work or the A.O.C. shall be
in original or true copy or photocopy certified according to the law, by a
competent authority and must contain at least the following particulars:

 

3.1                          Identity of the air operator (name, main
establishment)

 

3.2                          Date of issuance and period of validity of the
certificate.

 

3.3                          Description of the flight missions for which it has
been authorized and shall include aerial firefighting.

 

3.4                          The types of aerial means which it has been
authorized to use, including the offered means.

 

3.5                          The missions which it has been authorized to
accomplish for each type of aerial means.

 

3.6                          The areas and routes for which it has been
authorized to use the aerial means. The areas shall include Greece for the
execution of aerial firefighting operations.

 

3.7                          In addition, if required, the annex to the A.O.C
which allows and authorizes them to execute aerial firefighting operations in
Greece, but also the capacity and authorization to execute aerial firefighting
operations using the particular flight means.

 

4.              Valid Certificate of Registration and Certificate of
Airworthiness, for every helicopter registered in the Civil Aircraft Register
and is offered for leasing. These documents shall be originals or true copies or
photocopies certified according to the law by a competent authority.

 

1

--------------------------------------------------------------------------------


 

5.                   The following technical information shall be submitted:

 

5.1                     Maximum Endurance

 

5.2                     Limitations (Range of wind and temperature)

 

5.3                     Flight speed

 

5.4                     Alternative fuel types

 

5.5                  Fuel consumption

 

5.6                     Range

 

5.7                     Fire fighting capability in liters of water.

 

5.8                     Maximum Take Off Mass (MTOM)

 

6.                   Accidents Record of the contractor from its establishment
and up to the offer date, which must have been issued or approved by the CAA of
the air operator’s country of origin. This document must be comprehensive,
especially for incidents or accidents of any scale that took place outside the
air operator’s country of origin. It shall include the available data recorded
by the CAA of the country where the incident or the accident took place. The
Accidents Record must be submitted to NAMSA/ HFB along with the submission of
the Technical Offer, in its original or true copy or photocopy certified
according to the law by a competent authority.

 

7.                   The Bidder’s Technical Proposal must include a complete
file containing the documentation specified herein, operators’ licenses and
certificates, as well those of the technicians. The dossier shall be sent
containing subfolders for each crew member. Also, the data contained in the
operators and technicians tables shall be certified by the correspondent Civil
Aviation Authority, where the operators and the technicians are registered or
just a certificate issued by the air operator.

 

8.                   A complete dossier containing the particulars of the
“liaison” and the candidate “interpreters”, per helicopter and their
replacements. Their scientific knowledge and experience must be demonstrated in
the dossier.

 

9.                   Flight Safety Manual of contracts.

 

10.            Company Operations Manual.

 

2

--------------------------------------------------------------------------------


 

11.            Amendments or changes in the configuration of the Helicopters
must be certified by their manufacturer and the CAA of their country of
registration and must be mentioned in the technical instructions for their
maintenance and functioning.

 

12.            If an offered helicopter is registered with the Aircraft Register
of the country of the offered contractor and is not under the ownership of this
contractor but only under their use and control, by virtue of a leasing
agreement, the following shall also be submitted:

 

12.1         Copies of the leasing agreement or extracts thereof, where it can
he clearly seen the commencement and expiry dates of the leasing. The leasing
must be valid for the whole cycle and its possible extensions.

 

12.2         The name and the exact address of the helicopter owner.

 

13.            In case that an offered helicopter is not registered in the
country of the bidder, but is used by the Air Operator in virtue of a leasing
agreement, then, additionally to the above mentioned documentation, :a
certification from the CAA of the country of registration that the helicopter is
suitable for firefighting operations must be submitted.

 

14.            Any leasing agreements must have been concluded before the date
of offer submission.

 

The above mentioned documentation must be valid on the date of submission of the
offer.

 

Athens 01-03-2012

 

3

--------------------------------------------------------------------------------


 

[g129771kg25i001.jpg]

NAMSA

NATO MAINTENANCE AND SUPPLY AGENCY
PROCUREMENT DIVISION

L-8302 CAPELLEN LUXEMBOURG

FAX: (+352) 30634300

TEL: (+352) 3063 - (Inwards dialing below)

 

Refer to: PP-CA/12/ANH12021, ANH12026, ANH12027

 

Dial ext.: 6790

 

 

Page 1 of 3

 

 

Date: 12 April 2012

 

To:

9R802

ERICKSON AIR-CRANE

 

 

 

Fax Number:

0015416647613

 

 

Attention:

Mr. Patrick PILOLLA / Mrs Barbara STIGER

 

 

Subject:

NAMSA Requests for Proposal ANH12021, ANH12026 and ANH12027, dated 08 March 2012

 

 

 

Leasing of 3EA heavy-lift forest firefighting helicopters

 

Leasing of 2EA heavy-lift forest firefighting helicopters

 

Leasing of 7EA medium-lift forest firefighting helicopters

 

 

 

·  Questions and Answers:

4th set

 

 

References:

NAMSA’s fax PP-CA/12/ANH17424.doc, dated 08 March 2012

 

NAMSA’s fax PP-CA/12/ANH17427.doc, dated 23 March 2012

 

NAMSA’s fax PP-CA/ANH12021, ANH12026, ANH12027, dated 27 March 2012

 

PP-CA/12/ANH12021, ANH112026, ANH12027, dated 10 April 2012

 

 

Point of contact:

A. HALBARDIER

 

Dear Sir/Madam,

 

Please find attached the answers to the questions raised from potential bidders
contacted for subject RFPs.

 

1.                                      Question

 

The document “Questions and Answers Set 3”, dated April 10, 2012 has been
examined by our side;

 

On the document of 4, page 17, item;

 

Annex 1 to RFP - Part A Technical Proposal/Capability and Qualification Form

 

A. Mandatory Requirements :

 

Paragraph 1 has been modified as follows:

 

1

--------------------------------------------------------------------------------

 


 

The bidder must provide as part of his technical proposal;

 

· Description of the company’s experience and capabilities in providing services
as those requested in the RFP, minimum in the last two years.

 

· References and point of Contact for Customers serviced by similar. )

 

· The documentation as detailed in the Annex 1 of this Part and the Mandatory
required valid documents and data as detailed in paragraphs 3.6.11 and 3.6.12
and 4.5.6 of the SOW. )

 

It has remained only a short period of days (for 24th April 2012) to present the
proposal to NAMSA.

 

The changes “Description of the company’s experience and capabilities in
providing services as those requested in the RFP, minimum in the last two years”
is limiting bidders to give a proposal to NAMSA.

 

Could you please advise us the official comments of NAMSA on this very important
subject.

 

Answer:

 

NAMSA requires any bidder to have at least a minimum experience in the last two
years. In other words, bidders must have recent experience in performing the
requested work.

 

2.                                  Question

 

As a follow-up to the bidder’s conference in Capellen, I seek further
clarification on a point that was not addressed in question set #3, although
discussed in person.

 

Please confirm if this is an acceptable composition: The prime contractor is
domiciled in a NATO country. Air operations are sub-contracted to an entity who
operates aircraft under air operating certificates of non-NATO countries.

 

Answer:

 

Subcontracting to non-NATO courtiers is allowable up to 30%. If this percentage
is exceeded NAMSA must obtain the BOD approval.

 

3.                                  Question — Questions and Answers- set 3

 

AWOC operators do not have FLIGHT SAFETY MANUALs.

 

In documents required point nr. 8.

As far as I know Flight Safety Manual is needed for transportation of people for
A.O.C. operators.

 

2

--------------------------------------------------------------------------------


 

If we are AWOC operators, do we need to attach Flight Safety Manuals?

 

Answer:

 

In accordance with Article 1, paragraph 2 of the European Commission Regulation
216-2008, the fire fighting operator has to proof as a minimum safety
precautions, comparable to the EASA rules.

 

4.                                  Question —RFP ANH12021

 

The operations foresee 3 cycles 120 days each in 2012, 2013 and 2014. In case
if, by some reason, we will not be able to provide aircraft for the next cycle,
in 2013, what penalties are to be applied?

 

Answer:

 

If you would not be in a position to fulfill the contract requirements for the
following cycles, clause 10 “Default” of the NAMSA General provisions for
Fixed-Price Contracts (Services) (which are available in the internet under
www.namsa.nato.int/suppliers/gen-prov_e.htm) would apply.

 

5.                                  Question — RFP ANH12021

 

According to documents we have, air operator (we) provides accommodation and
meals for the crews. Nothing is mentioned about ground transportation on sites.
Who is responsible for local transportation?

 

Answer:

 

The Contractor is responsible.

 

Please note that as of today no further questions will be answered as the Offer
closing date is 24 April 2012 which will not permit to provide answers on time.

 

This document will be disseminated to all potential bidders contacted for this
RFP and will also be placed on NAMSA web site.

 

Best regards,

 

A. HALBARDIER
Buyer, PP/LA-MMC

 

3

--------------------------------------------------------------------------------


 

[g129771kg27i001.jpg]

 

NAMSA

 

AGENCE OTAN D’ENTRETIEN ET D’APPROVISIONNEMENT

NATO MAINTENANCE AND SUPPLY AGENCY

 

List of Services

 

Item

 

Description

10

 

Seasonal Leasing Cycle per Helicopter

 

 

 

Serv.N°

 

Unit of

 

 

 

Unit

 

Total

 

 

Line

 

Description

 

Issue

 

Qty

 

Price

 

Price

 

Curr

00010

 

1137728

 

P. unit

 

1

 

[***]

 

 

 

USD

 

 

SEASONAL LEASING

 

 

 

 

 

 

 

 

 

 

 

 

CYCLE PER HELICOPTER
Firm / Fixed Price

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Firm fixed price per leasing cycle l.a.w. the SOW, paragraph 3.1.1.

 

 

 

 

 

 

 

 

 

 

 

 

 

00020

 

1137729

 

hrs

 

1

 

[***]

 

 

 

USD

 

 

FLYING HOUR

 

 

 

 

 

 

 

 

 

 

 

 

PER HELICOPTER

 

 

 

 

 

 

 

 

 

 

 

 

Firm / Fixed Price

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Firm fixed price per flight hour:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00030

 

1137730

 

Days

 

1

 

[***]

 

 

 

USD

 

 

EXTRA DAY

 

 

 

 

 

 

 

 

 

 

 

 

EXTRA DAY

 

 

 

 

 

 

 

 

 

 

 

 

Firm / Fixed Price

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Firm fixed price per day of extension l.a.w. paragraph 3.1.6. of the SOW:

 

Terms of payment : Within 60 days due net

 

22 May 2012

 

REFERENCE: LC-CH/ 4600002272

 

 

NATO UNCLASSIFIED

 

 

 

 

 

 

 

NAMSA

 

L-8302 CAPELLEN(Luxembourg)

 

TEL:(+352)3063(+ext.)

 

FAX:(+352)3063 4300

 

--------------------------------------------------------------------------------

[***]

 

This confidential material has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

1

--------------------------------------------------------------------------------